


Exhibit 10.7
INDUSTRIAL LEASE AGREEMENT


THIS INDUSTRIAL LEASE AGREEMENT (this “Lease”) dated for references purposes
only is made between PS Business Parks, L.P., a California limited partnership
(“Landlord”), and Luminex Corporation, a Delaware corporation (“Tenant”), as of
September 30, 2014 (the “date of this Lease”).
BASIC LEASE INFORMATION


PREMISES:
Approximately 162,117 rentable square feet comprised of (i) 53,925 rentable
square feet commonly known as Suites 110, 120, 122, 125, 130, 145, and 150, in
the McNeil 3 Building (defined below); (ii) 35,450 rentable square feet commonly
known as Suites H, K, and K1, in the McNeil 4 Building; (iii) 44,378 rentable
square feet commonly known as Suite A, in the McNeil 5 Building; and (iv) 28,364
rentable square feet commonly known as Suite A, in the McNeil 6 Building, each
as further depicted on Exhibit A-1.



BUILDINGS & PROJECTS:
Approximately 68,400 rentable square feet located at 12201 Technology Blvd.,
Austin, TX 78727, as depicted on Exhibit A-2 (the “McNeil 3 Building”). The
McNeil 3 Building is a part of the Project commonly referred to as McNeil 3 (the
“McNeil 3 Project”), as depicted and more particularly described on Exhibit A-2.



Approximately 35,450 rentable square feet located at 12212 Technology Blvd.,
Austin, TX 78727, as depicted on Exhibit A-2 (the “McNeil 4 Building”). The
Building is a part of the Project commonly referred to as McNeil 4 (the “McNeil
4 Project”), as depicted and more particularly described on Exhibit A-2.    


Approximately 44,378 rentable square feet located at 12112 Technology Blvd.,
Austin, TX 78727, as depicted on Exhibit A-2 (the “McNeil 5 Building”). The
Building is a part of the Project commonly referred to as McNeil 5 (the “McNeil
5 Project”), as depicted and more particularly described on Exhibit A-2.


Approximately 28,364 rentable square feet located at 12100 Technology Blvd.,
Austin, TX 78727, as depicted on Exhibit A-2 (the “McNeil 6 Building”). The
Building is a part of the Project commonly referred to as McNeil 6 (the “McNeil
6 Project”), as depicted and more particularly described on Exhibit A-2.


As used in this Lease, the terms “Building” and “Project” shall be interpreted
to mean, as the context may require, the Building and Project in which each
portion of the Premises is located.


PERMITTED USE: Subject to applicable Laws, general administrative office, lab
and warehouse for the development, manufacturing and marketing of biological
testing technologies, and purposes incidental thereto.


TERM: A period of sixty (60) months and zero (0) days. Subject to Section 1.02,
the Term shall commence on May 1, 2015 (the “Commencement Date”) and, unless
terminated early in accordance with this Lease, end on April 30, 2020 (the
“Termination Date”).


BASE RENT:


Total Base Rent for the Premises is as follows:






--------------------------------------------------------------------------------




Period of Term
Monthly Base Rent
May 1, 2015 - July 31, 2015
$173,322.75
August 1, 2015 - March 31, 2016
$173,497.32
April 1, 2016 - April 30, 2016
$173,720.01
May 1, 2016 - July 31, 2016
$178,186.26
August 1, 2016 - March 31, 2017
$178,360.83
April 1, 2017 - April 30, 2017
$178,583.52
May 1, 2017 - July 31, 2017
$183,049.77
August 1, 2017 - August 31, 2017
$183,922.62
September 1, 2017 - April 30, 2018
$184,813.38
May 1, 2018 - April 30, 2019
$189,676.89
May 1, 2019 - April 30, 2020
$194,540.40





ESTIMATED INITIAL MONTHLY PROPORTIONATE SHARE OF OPERATING EXPENSES: $53,501.44
per month, subject to Exhibit D.


SECURITY DEPOSIT: $153,539.65, currently on file with Landlord subject to
Section 5 of the Lease.


TENANT'S PROPORTIONATE SHARE:


OF THE MCNEIL 3 BUILDING: 78.84%     OF THE MCNEIL 3 PROJECT: 78.84%
OF THE MCNEIL 5 BUILDING: 100%         of THE MCNEIL 5 PROJECT: 100%
of THE MCNEIL 4 BUILDING: 100%         of THE MCNEIL 4 PROJECT: 100%
of THE MCNEIL 6 BUILDING: 100%         of THE MCNEIL 6 PROJECT: 100%


LANDLORD’S BROKER: NONE         TENANT’S BROKER: Endeavor Real Estate Group,
Ltd.


TENANT’S SIC CODE: 3841 Surgical and Medical Instruments and Apparatus










ADDRESSES FOR NOTICES:
To: Tenant (at any time)
12212 Technology Blvd.
Austin, TX 78727
Attn: General Counsel
FAX:


To: Landlord
PS Business Parks
5555 N. Lamar Blvd., Suite J125
Austin, TX 78751
Attn: Property Manager 
FAX: 512/454-9357





TENANT’S BILLING ADDRESS [If different from Notice Address]:
____________________________


LANDLORD’S REMITTANCE ADDRESS: P.O. Box 200697-05, Dallas, TX 75320-0697




This Lease consists of the foregoing Basic Lease Information, the following
Lease provisions consisting of Sections 1 through 28 and Exhibits A-1, A-2, B,
C, D, and E, all of which are incorporated herein by this reference. Defined
terms used in this Lease and included in the Basic Lease Information shall have
the meanings given them in the Basic Lease Information.
 










--------------------------------------------------------------------------------




1.
Lease of Premises; Compliance with Laws; Surrender.



1.01Landlord leases to Tenant, and Tenant leases from Landlord, the Premises,
upon the terms of this Lease. The Premises are leased “AS IS” except only for
(i) the improvements, if any, which are to be constructed by Landlord pursuant
to Exhibit B, and (ii) Landlord’s express obligations set forth in this Lease.
Except as expressly provided in this Lease, Tenant acknowledges that neither
Landlord nor any agent of Landlord has made any representation or warranty
regarding the Premises. Without limiting Landlord’s express obligations set
forth in this Lease, Tenant agrees that the Premises are in good order and
satisfactory condition. Tenant is currently in possession of the Premises
pursuant to the terms of that certain lease agreement dated October 19, 2001, as
amended (the “Existing Lease”) by and between Tenant, as tenant, and Landlord.
By reason of its existing occupancy of the Premises pursuant to the Existing
Lease, Tenant is fully familiar with the Premises. The square footages set forth
in this Lease are approximate and agreed. For purposes of this Lease, the term
“Property” means the Building, the Project, and the parcel(s) of land on which
they are located and, at Landlord’s discretion, the parking facilities and other
improvements, if any, serving the Building, Project and/or the parcel(s) of land
on which they are located.


1.02Upon request made by Landlord following the Commencement Date, Tenant shall
execute and deliver a commencement letter confirming the Commencement Date, the
date upon which the Term shall expire, and such other matters regarding the
commencement of this Lease and or the termination of the Existing Lease (as
further described in Section 28.03 of this Lease) as Landlord shall reasonably
request. Tenant’s failure to execute and return the commencement letter, or to
provide written objection to the statements contained in the commencement
letter, within 10 business days after the date of the commencement letter shall
be deemed an approval by Tenant of the statements contained therein.


1.03Intentionally Omitted.


1.04Tenant, at its sole expense, agrees to comply with all federal, state and
local laws, codes, ordinances, statutes, rules, regulations and other legal
requirements (including covenants and restrictions) applicable to the Premises
(collectively, “Laws”). Tenant agrees to cause the Premises to comply with all
Laws, including by making any changes to the Premises necessitated by any Tenant
activity, including but not limited to changes required by (a) any Tenant
Improvements or Tenant Alterations (as defined below), or (b) any use of the
Premises or Property by Tenant or any Tenant Entity. If any activity of Tenant
or any Tenant Entity necessitates changes to the Project other than the
Premises, then Landlord shall elect that Landlord accomplish the same at
Tenant’s expense or that Tenant accomplish the same at its own expense. In the
event that as a result of Tenant’s use, or intended use, of the Premises (other
than ordinary occupancy), the Americans with Disabilities Act or any other Law
requires modifications or the construction or installation of improvements in or
to the Premises, Building, Project and/or common areas of the Property (as the
same are identified from time to time by Landlord for common use) (the “Common
Areas”), the parties agree that such modifications, construction or improvements
shall be made at Tenant’s expense. Notwithstanding the foregoing, Landlord shall
be responsible for correcting any violations of Title III of the Americans with
Disabilities Act or the Texas Accessibility Standards with respect to the
Premises or the Common Areas of the Building and the parking facilities used by
Tenant (to the extent the same are not part of the Common Area) subject to
Tenant’s obligation to pay its Proportionate Share of Operating Expenses.


Notwithstanding the foregoing, Landlord's obligation with respect to the
Premises shall be limited to (a) violations that arise out of improvements
performed only by Landlord’s contractors on Tenant’s behalf prior to delivery of
that portion of the Premises in question or (b) the condition of that portion of
the Premises in question at the time of execution of the document adding that
portion of the Premises in question to the "Premises” and, in each case, prior
to the installation of any furniture, equipment and other personal property of
Tenant; and provided further that Tenant, not Landlord, shall be responsible for
the correction of any violations that arise out of or in connection with (i) any
claims brought under any provision of the Americans with Disabilities Act other
than Title III, (ii) the specific nature of Tenant's business in the Premises,
(iii) the acts or omissions of Tenant or any Tenant Entity, (iv) the arrangement
of any furniture, equipment or other personal property in the Premises, (v) any
repairs or Tenant Alterations performed by or on behalf of Tenant (other than
the Tenant Improvements performed only by Landlord’s contractors), (vi) unique
requirements of any employees of Tenant, and (vii) any design or configuration
of the Premises specifically requested by Tenant. Landlord shall have the right
to contest any alleged violation in good faith, including, without limitation,
the right to apply for and obtain a waiver or deferment of compliance, the right
to assert any and all defenses allowed by law and the right to appeal any
decisions, judgments or rulings to the fullest extent permitted by law. The cost
of any such compliance by Landlord shall constitute an Operating Expense
hereunder. Landlord or such other person(s) as Landlord may appoint shall have
the exclusive control and management of the Common Areas. Tenant and Tenant’s
business invitees, employees and customers shall have the nonexclusive right, in
common with Landlord and all others to whom Landlord has granted or may
hereafter grant rights, to use the Common Areas, subject to the other terms and
provisions of this Lease. Landlord shall have the right, in Landlord’s sole
discretion, from time to time, (i) to make changes to the Common Areas,
including, without limitation, changes in the location, size, shape and number
of the lobbies, windows, stairways, air shafts, elevators, escalators,
restrooms, driveways, entrances, parking spaces, parking areas, loading and
unloading areas, ingress, egress, direction of traffic, landscaped areas,
walkways and utility raceways, (ii) to close temporarily any of the Common Areas
for maintenance purposes




--------------------------------------------------------------------------------




so long as reasonable access to the Premises remains available, (iii) to
designate other land outside the boundaries of the Property to be a part of the
Common Area, (iv) to add additional buildings and improvements to the Common
Areas, and (v) and to do and perform such other acts and make such other changes
in, to or with respect to the Common Areas and Property as Landlord may, in the
exercise of sound business judgment, deem to be appropriate.
Upon expiration or termination of this Lease, Tenant agrees to remove all of
Tenant’s personal property from the Premises and return the Premises to Landlord
in the same condition as existed on the date of this Lease, as previously
improved, excepting normal wear and tear and damage by casualty, with all
removal, repair, and restoration duties of Tenant, including without limitation
pursuant to Section 9.04, being fully performed to Landlord’s reasonable
satisfaction. Notwithstanding any other provision to this Lease to the contrary,
Tenant shall not be obligated to remove any wiring and cabling installed at or
about the Premises prior to the date of this Lease and shall abandon the same in
place at the expiration or termination of the Lease. In addition, and
notwithstanding anything to the contrary contained in this Lease, (i) provided
Landlord notifies Tenant in writing thirty (30) days prior to the expiration of
the Lease, Tenant shall remove the generators installed in McNeil 3, McNeil 4
and McNeil 5 (together, the “Generators”) and, in such event, Tenant shall
repair any damage caused by such removal, as well as (ii) Tenant in its sole
discretion may remove the Generators prior to the expiration of the Lease, and
in such event, Tenant shall repair any damage caused by such removal.


Notwithstanding any other provision of this Lease to the contrary, with regard
to any space added to the Premises from and after the Commencement Date, Tenant
shall at its expense either remove or take all necessary actions to leave in
place, in compliance with the National Electric Code or other applicable Law, at
or prior to the expiration or termination of this Lease, all wiring and cabling
installed at or about such portion of the Premises which shall have been
installed by or on behalf of Tenant. Such wiring and cabling shall include but
not be limited to (a) wiring and cabling above the ceiling panels, behind or
within walls, and under or within floors, and (b) wiring and cabling for voice,
data, security or other purposes.
If, after the termination or expiration of this Lease, or the termination of
Tenant’s right of possession following a Default, any personal property
belonging to Tenant is left in or about the Premises, then such personal
property will, at the option of Landlord, be deemed abandoned and may be
disposed of by Landlord at the expense and risk of Tenant.
1.01Landlord has no duty to provide security for any portion of the Property. To
the extent Landlord elects to provide any security, Landlord is not warranting
the effectiveness of any security personnel, services, procedures or equipment
and Tenant shall not rely on any such personnel, services, procedures or
equipment. Landlord shall not be liable for failure of any such security
personnel, services, procedures or equipment to prevent or control, or to
apprehend anyone suspected of, personal injury or property damage in, on or
around the Property.


2.Base Rent. On or before the first day of each calendar month of the Term,
Tenant will pay to Landlord the Base Rent for such month. Monthly rent for any
partial calendar month will be prorated. All sums and other charges payable by
Tenant to Landlord hereunder shall be deemed rent. Base Rent and all other
amounts required to be paid by Tenant hereunder shall be paid without deduction
or offset and without prior notice or demand. All such amounts shall be paid in
lawful money of the United States of America and shall be paid to Landlord at
the address stated herein or to such other persons or to such other places as
Landlord may designate in writing from time to time. Amounts payable hereunder
shall be deemed paid when actually received by Landlord.


3.Additional Rent. Unless otherwise specifically stated in this Lease, any
charge payable by Tenant under this Lease other than Base Rent is called
“Additional Rent.” The term “rent” whenever used in this Lease means Base Rent,
Additional Rent and/or any other charge, fee or monies payable by Tenant under
the terms of this Lease. Tenant shall pay Tenant’s Proportionate Share of
Operating Expenses in accordance with Exhibit D of this Lease.
Landlord and Tenant agree that each provision of the Lease for determining
charges, amounts and Additional Rent by Tenant (including without limitation,
Exhibit D) is commercially reasonable, and as to each such charge or amount,
constitutes a “method by which the charge is to be computed” for purposes of
Section 93.012 (Assessment of Charges) of the Texas Property Code, as such
section now exists or as it may be hereafter amended or succeeded.
4.Late Charges. If any sum payable by Tenant to Landlord is not received by
Landlord within five (5) days after such payment is due, Tenant shall pay a late
charge equal to the greater of (a) $50.00, or (b) 5% or the highest per annum
rate of interest permitted from time to time under applicable Law (whichever is
less) of the then delinquent amount. A $50.00 handling fee will be paid to
Landlord by Tenant for each bank returned check. In the event of a Default,
Tenant, at Landlord’s election, shall make all future payments to Landlord by
wire or electronic transfer, by cashier’s check or by an automatic payment from
Tenant’s bank account to Landlord’s account, in each case without cost to
Landlord. The acceptance of late charges and returned check charges by Landlord
will not constitute a waiver of any Tenant default nor any other rights or
remedies of Landlord.






--------------------------------------------------------------------------------




5.Security Deposit. Landlord and Tenant acknowledge that in accordance with the
terms of the Existing Lease, Tenant has previously delivered the sum of One
Hundred Fifty-Three Thousand Five Hundred Thirty-Nine Dollars and Sixty-Five
Cents ($153,539.65) (the “Existing Security Deposit”) to Landlord as a security
deposit in connection with the Existing Lease.  Tenant acknowledges and agrees
that Landlord shall continue to hold the Existing Security Deposit as security
for the faithful performance by Tenant of all the terms, covenants, and
conditions of this Lease.  Accordingly, such Existing Security Deposit shall be
deemed the Security Deposit under this Lease and shall equal the amount set
forth under Basic Lease Information, Security Deposit, of this Lease (the
“Security Deposit’). Landlord will not be required to keep the Security Deposit
separate from its general funds. Without limiting or impairing any right
Landlord may have or hereafter acquire under this Lease or applicable Law with
respect to the Security Deposit, Tenant hereby grants to Landlord a security
interest in the Security Deposit. The Security Deposit is not an advance rent
payment or a measure of damages under this Lease. If Tenant fails to pay any
rent due herein, following any applicable notice and cure period, or otherwise
is in Default, Landlord may, without waiver of the default or of any other right
or remedy, use, apply or retain all or any portion of the Security Deposit for
the payment of any amount due Landlord or to compensate Landlord for any loss or
damage suffered by Tenant’s default. Within 5 days after written notification by
Landlord, Tenant will restore the Security Deposit to the full amount required
under this Lease. No part of the Security Deposit shall be considered to be held
in trust, to bear interest (except when required by Law) or to be prepayment for
any monies to Landlord by Tenant under this Lease. Provided that Tenant has
notified Landlord of the address to which the Security Deposit should be
returned, within 60 days after the Termination Date or earlier termination of
this Lease, Landlord shall return the Security Deposit to Tenant, less such
portion thereof as Landlord shall have applied in accordance with this Article 5
and applicable Law. Landlord shall assign the Security Deposit to any successor
or transferee to Landlord’s interest in the Property and, following the
assignment, Landlord shall have no further liability for the return of the
Security Deposit.


6.Use of Premises.


6.01The Premises will be used and occupied only for the Permitted Use. Tenant
will, at its sole expense, comply with all conditions and covenants of this
Lease, and all Laws. Tenant will not use or permit the use of the Premises, the
Property or any part thereof, in a manner that is unlawful or in violation of
any Law, conflicts with or is prohibited by the terms and conditions of this
Lease or the Rules and Regulations (as defined in Section 27.08 below),
diminishes the appearance or aesthetic quality of any part of the Property,
creates waste or a nuisance, or causes damage (excluding normal wear and tear)
to the Property. Tenant shall not permit any objectionable or unpleasant odors,
smoke, dust, gas, noise or vibrations to emanate from the Premises nor take or
permit any other action in the Premises that would endanger, annoy, or
unreasonably interfere with the operations of, Landlord or any other tenant of
the Property. Tenant shall obtain, at its sole expense, any permit or other
governmental authorization required for Tenant to legally operate its business
from the Premises. Any animals, excepting guide dogs, on or about the Property
or any part thereof are expressly prohibited. Landlord acknowledges that Tenant
(i)  keeps and uses deceased animal tissue samples at the Premises for research,
and (ii)  conducts research to develop detection assays for biological agents.
Notwithstanding the foregoing, Landlord only consents to Tenant’s use of the
Premises for the same to the extent permitted by Laws; provided further,
Landlord makes no representations or warranties regarding whether such use(s)
are permitted in the Premises or Property under Laws.


6.02In the event of any excessive trash in or outside the Premises, as
determined by Landlord in its reasonable discretion, Landlord will have the
right to remove such excess trash and charge all costs and expenses attributable
to its removal to Tenant. Tenant will not cause, maintain or permit any outside
storage on or about the Property without Landlord’s prior express written
consent; provided that Landlord shall not unreasonably withhold its consent to
Tenant’s request from time to time for temporary outside storage, subject to
terms (including the location of such storage) agreeable to Landlord. In the
event of any unauthorized outside storage by Tenant or any Tenant Entity,
Landlord will have the right, without notice, in addition to such other rights
and remedies it may have, to remove any such storage at Tenant’s expense.


7.Parking. All parking will comply with the terms and conditions of this Lease
and applicable Rules and Regulations (as defined in Exhibit C hereto). Tenant
will have a non-exclusive privilege on a "first-come, first-served" basis to use
Tenant’s Proportionate Share of those parking spaces designated by Landlord for
public parking. The parking privileges granted to Tenant are personal to Tenant;
Tenant shall not assign or sublet parking privileges separately or apart from
Tenant’s assignment or subletting of the Premises (which assignment and or
subletting shall comply with Section 16 of this Lease).


8.Utilities and Services.


8.01Tenant agrees to make all arrangements for, and to pay directly all costs
of, utility services supplied to the Premises, including but not limited to,
water, gas, heat, light, power, telephone, and sewer. In the event it is not
possible for Tenant to obtain separate utility and/or other services, such
utility and/or other services may, at Landlord’s discretion, be obtained in
Landlord’s name, and Tenant will pay Landlord, as Additional Rent, the cost of
any utility services provided by Landlord either: (a) through inclusion in
Operating Expenses (except for excess usage, which will be paid as a separate
charge by Tenant to Landlord); (b) by a separate charge payable by Tenant to
Landlord; or (c) by a separate charge billed by the applicable utility company
and payable directly by




--------------------------------------------------------------------------------




Tenant. Landlord reserves the right to separately meter any such service where
Tenant’s Proportionate Share of a Building is less than 100% at Tenant’s expense
at any time during the Term.


8.02Except as expressly provided in the following sentence, Landlord will not be
liable or deemed in default, nor will there be any abatement of rent, breach of
any covenant of quiet enjoyment, partial or constructive eviction or right to
terminate this Lease, for (a) any interruption or reduction of utilities,
utility services or telecommunication services, (b) any telecommunications or
other company (whether selected by Landlord or Tenant) failing to provide such
utilities or services or providing the same defectively, and/or (c) any utility
interruption in the nature of blackouts, brownouts, rolling interruptions,
hurricanes, tropical storms or other natural disasters. If the Premises, or a
material portion of the Premises, are made untenantable for a period in excess
of 30 consecutive business days as a result of any failure to furnish, or any
interruption, diminishment or termination of services due to the application of
Laws, the failure of any equipment which Landlord is required to maintain under
this Lease, the performance of repairs, improvements or alterations which
Landlord is required to make, utility interruptions or the occurrence of an
event of Force Majeure (collectively, a “Service Failure”) that is reasonably
within the control of Landlord to correct, then Tenant, as its sole remedy,
shall be entitled to receive an abatement of Base Rent and Tenant’s
Proportionate Share of Operating Expenses payable hereunder during the period
beginning on the 31st consecutive business day of the Service Failure and ending
on the day the service has been restored. If the entire Premises have not been
rendered untenantable by the Service Failure, the amount of abatement shall be
equitably prorated. Tenant agrees to comply with any energy conservation
programs required by Law. Tenant has satisfied itself as to the adequacy of any
Landlord owned utility equipment and the quantity of telephone lines and other
service connections to the “Building’s Point of Demarcation” available for
Tenant’s use.


8.03Tenant shall, at its own cost and expense, enter into a regularly scheduled
preventive maintenance/service contract with a maintenance contractor approved
by Landlord for servicing all heating and air conditioning systems and equipment
serving the Premises (and a copy thereof shall be furnished to Landlord). As of
the date of this Lease, the portion of the Premises at the (i) McNeil 3 Building
is served by 42 HVAC units; (ii) McNeil 4 Building is served by 32 HVAC units;
(iii) McNeil 5 Building is served by 25 HVAC units, and (iv) McNeil 6 Building
is served by 20 HVAC units. The service contract must include all services
suggested by the equipment manufacturer in the operation/maintenance manual and
must be effective as of the date of this Lease. Should Tenant fail to do so,
Landlord may, upon notice to Tenant, enter into such service contract on behalf
of Tenant or perform the work and in either case, charge Tenant the cost thereof
along with a reasonable amount for Landlord’s overhead.


Provided that Tenant enters into, and continues throughout the Term, the service
contract required under this Section 8.03, then in the event a mutually
acceptable licensed HVAC technician advises Tenant and Landlord in writing that
an HVAC unit serving the Premises is in need of replacement and cannot be
repaired, and provided no Default exists hereunder, then upon the written
election of Tenant to Landlord, Landlord shall replace such HVAC unit within ten
(10) business days of Landlord’s receipt of such written election with a new
HVAC unit (the “New HVAC Unit”); provided however, Landlord shall not be
required to replace (a) HVAC unit(s) damaged as the result of a casualty (which
replacement shall be accomplished pursuant to the terms of Section 15), (b) HVAC
unit(s) damaged as the result of the negligence or willful misconduct of Tenant
or any Tenant Entity, (c) there are less than six (6) months remaining in the
Term, or (d) more than ten percent (10%) of the HVAC units serving any
particular Building in any twelve month period (such period commencing upon the
replacement of the first such HVAC unit serving such particular Building). The
cost of any such New HVAC Unit shall be payable by Tenant to Landlord as
Additional Rent during the Term, payable in equal monthly installments of
1/120th per month until the earlier of the (i) expiration or termination of the
Lease, or (ii) cost of such New HVAC Unit is fully paid; provided however, if
this Lease is terminated as the result of a Default by Tenant, then Landlord may
claim, as part of Landlord’s damages, the unamortized portion of the cost of any
such New HVAC Unit to the extent it would have been amortized over the term of
the Lease had it not been terminated. In addition to the service contract
requirements set forth above, the service contract shall require (a) regular
service on a quarterly basis, changing belts, filters, and other parts as
required and making all repairs to the HVAC system, and (b) a detailed record of
all services performed on the HVAC system, and a yearly service report to be
furnished to Tenant (with a required copy to Landlord) at the end of each
calendar year. If Landlord determines that Tenant is not properly maintaining
the HVAC system as required under this Lease, then (x) Landlord shall provide
Tenant with ten (10) days’ written notice and opportunity to cure, and (y)
should Tenant fail to timely cure, Landlord shall have no further obligation to
provide New HVAC Units. Tenant acknowledges that the cure period set forth in
the previous sentence shall control in all events and shall not be extended by
the terms of Section 17.04.
9.
Tenant Improvements; Tenant Alterations; Mechanic’s Liens.



9.01Any improvements to be constructed in the Premises by, for or on behalf of
Tenant prior to the Commencement Date are referred to throughout this Lease as
“Tenant Improvements.” All Tenant Improvements will be performed in accordance
with the terms and conditions outlined in Exhibit B and also in accordance with
the provisions set forth in this Lease, including this Article 9 regarding
Tenant Alterations.




--------------------------------------------------------------------------------




9.02The following provisions apply to “Tenant Alterations” which means and
includes (a) any alterations, additions or improvements to the Premises
undertaken by or on behalf of Tenant after the Commencement Date, (b) any
utility installations at the Premises undertaken by Tenant after the
Commencement Date, and (c) any repair, restoration, replacement, or maintenance
work at the Premises undertaken by or on behalf of Tenant after the Commencement
Date. Tenant shall not commence any Tenant Alteration without first obtaining
the prior written consent of Landlord in each instance, which consent shall not
be unreasonably withheld, delayed or conditioned. Tenant shall submit such
information regarding the intended Tenant Alteration as Landlord may reasonably
require, and no request for consent shall be deemed complete until such
information is so delivered. The following provisions apply to all Tenant
Alterations: (i) Tenant shall hire a licensed general contractor approved by
Landlord who, in turn, shall hire only licensed subcontractors; (ii) Tenant
shall obtain all required permits and deliver a copy of the same to Landlord.
Tenant shall install all Tenant Alterations in strict compliance with all Laws,
permits, any plans approved by Landlord, and all conditions to Landlord’s
approval; (iii) unless Landlord elects otherwise, Tenant shall remove each
Tenant Alteration at the end of this Lease or Tenant’s right of possession and
restore the Premises to its condition prior to the installation of such Tenant
Alterations, all at Tenant’s sole expense; and (iv) Tenant shall deliver to
Landlord, within ten (10) days following installation of each Tenant Alteration,
(A) accurate, reproducible as-built plans, (B) proof of final inspection and
approval by all governmental authorities, (C) complete lien waivers acceptable
to Landlord for all costs of the Tenant Alteration, and (D) a copy of a recorded
notice of completion. Landlord’s approval of any Tenant Improvements and Tenant
Alterations and/or Landlord’s approval or designation of any general contractor,
subcontractor, supplier or other project participant will not create any
liability whatsoever on the part of Landlord. Notwithstanding anything to the
contrary contained herein, so long as Tenant’s written request for consent for a
proposed Tenant Alteration contains the following statement in large, bold and
capped font “PURSUANT TO ARTICLE 9 OF THE LEASE, IF LANDLORD CONSENTS TO THE
SUBJECT ALTERATION, LANDLORD SHALL NOTIFY TENANT IN WRITING WHETHER OR NOT
LANDLORD WILL REQUIRE SUCH ALTERATION TO BE REMOVED AT THE EXPIRATION OR EARLIER
TERMINATION OF THE LEASE.”, at the time Landlord gives its consent for any
Tenant Alterations, if it so does, Tenant shall also be notified whether or not
Landlord will require that such Tenant Alterations be removed upon the
expiration or earlier termination of this Lease. Notwithstanding anything to the
contrary contained in this Lease, at the expiration or earlier termination of
this Lease and otherwise in accordance with the terms and conditions of this
Lease, Tenant shall be required to remove all Tenant Alterations made to the
Premises except for any such Tenant Alterations which Landlord expressly
indicates or is deemed to have indicated shall not be required to be removed
from the Premises by Tenant. If Tenant’s written notice strictly complies with
the foregoing and if Landlord fails to so notify Tenant whether Tenant shall be
required to remove the subject Tenant Alterations at the expiration or earlier
termination of this Lease, Landlord shall be deemed not to require the removal
of (and Tenant shall not be obligated to remove) the subject Tenant Alterations.
Tenant shall reimburse Landlord for any sums paid by Landlord for third party
examination of Tenant’s plans for any Tenant Alterations and any other costs
incurred by Landlord in connection with such Tenant Alterations.


9.03Tenant shall pay all costs of Tenant Alterations as and when due. Tenant
shall not allow any lien to be filed. Tenant shall obtain final lien waivers and
third-party beneficiary agreements from all contractors, subcontractors,
suppliers, and others providing equipment, labor, materials, or services, in the
form reasonably required by Landlord and in compliance with Laws. If any lien is
filed, Tenant shall within ten (10) business days remove such lien. In addition,
if any such lien is filed, then, without waiver of any other right or remedy,
Landlord shall have the right to cause such lien to be removed by any means
allowed by Law. All sums expended by Landlord in connection with such lien
and/or its removal, including attorney fees, shall be due from Tenant to
Landlord within ten (10) days after Landlord’s written demand for payment,
together with interest on any such amounts not paid after due at the rate of 12%
or the highest per annum rate of interest permitted from time to time under
applicable Law (whichever is less).


9.04All Tenant Improvements and Tenant Alterations are part of the realty and
belong to Landlord. Tenant shall be solely responsible for all taxes applicable
to all Tenant Improvements and Tenant Alterations, to insure all Tenant
Improvements and Tenant Alterations and to restore the same following any
casualty. In the event that Landlord requires Tenant to remove any Tenant
Alterations as a condition to Landlord’s approval of Tenant Alterations pursuant
to Section 9.02 above, or requires Tenant to remove at the expiration or
termination of the Lease any Tenant Improvements constructed pursuant to
Exhibit B attached hereto, then Tenant shall remove any such Tenant Alterations
and Tenant Improvements at the expiration or termination of this Lease at its
sole cost and expense and repair any damage caused by such removal. If Tenant
fails to perform its obligations in a timely manner, Landlord may perform such
work at Tenant’s expense. The provisions of this Article 9 shall survive the
expiration or any earlier termination of this Lease.


10.
Repairs.



10.01Subject to Section 10.02 below, Tenant shall, at all times and at its sole
cost and expense, keep all parts of the Premises (including without limitation
the Tenant Improvements and Tenant Alterations, windows, glass and plate glass,
doors (including, without limitation, overhead and roll up doors), exterior
stairs, skylights, any special office entries, interior walls and finish work,
floors and floor coverings), interior and exterior, and all equipment and
facilities within or serving the Premises, in good order, condition and repair
regardless of whether the portion of the Premises requiring repairs, or the
means of repairing same, are reasonably or readily accessible, and regardless of
whether the need for such repairs or maintenance occurs as a result of Tenant’s
use, any prior use, vandalism,




--------------------------------------------------------------------------------




acts of third parties, Force Majeure (as defined in Article 26 below) or the age
of the Premises, reasonable wear and tear and damage by casualty (which shall be
governed by section 15) excepted. The standard for comparison of condition will
be the condition of the Premises as of the date of this Lease, and failure to
meet such standard shall create the need to repair. If Tenant does not perform
required maintenance or repairs, Landlord shall have the right, without waiver
of Default or of any other right or remedy, to perform such obligations of
Tenant on Tenant’s behalf, and Tenant will reimburse Landlord for any costs
incurred, together with an administrative fee in an amount equal to 10% of the
cost of the repairs, immediately upon demand.


10.02Landlord shall maintain in good repair and condition, reasonable wear and
tear and damage by casualty excepted, and (subject to Tenant’s obligations
hereunder) in accordance with all applicable laws: (i) the Common Areas and the
parking facilities used by Tenant (to the extent the same are not part of the
Common Areas), except to the extent provided otherwise in Section 1.04; (ii) all
utility infrastructure from (A) the point of connection to the lines of the
applicable utility provider to (B) the connection point to the Premises (the
“Utility Infrastructure”), and (iii) the foundations, the roofs, and the
structural soundness of the exterior and load bearing walls and other structural
components of the Building, subject to Tenant’s obligation to pay its
Proportionate Share of Operating Expenses. In the event the Premises constitute
a portion of a multiple occupancy Building or otherwise at Landlord’s election,
Landlord shall perform the repair and maintenance of the roof, exterior walls,
exterior areas and common sewage line plumbing which are otherwise Tenant’s
obligation under Section 10.01 above, and any other maintenance and repair of
exterior, structural, and/or common elements which Landlord shall elect, and
Tenant shall, in lieu of the obligations set forth under Section 10.01 above
with respect to such items, be liable for its Proportionate Share of the
expenses so incurred by Landlord; provided, Tenant shall reimburse Landlord for
100% of any such expense incurred by Landlord due to the act or omission of
Tenant or any Tenant Entity. If Landlord defaults in performing any of its
non-structural repair and maintenance obligations to the Premises as expressly
stated in this Lease and such default creates a risk of imminent injury to
person or substantial property damage or unreasonably and materially interferes
with Tenant’s ability to conduct its business at the Premises, and such default
is not remedied by Landlord within 30 days after Tenant shall have given
Landlord written notice specifying such default, and in the case of any such
default which cannot with due diligence and in good faith be cured within 30
days, within such additional period as may be reasonably required to cure such
default with due diligence and in good faith (it being intended that, in
connection with any such default which is not susceptible of being cured with
due diligence and in good faith within 30 days, the time within which Landlord
is required to cure such default shall be extended for such additional period as
may be necessary for the curing thereof with due diligence and in good faith),
then Tenant, without being obligated to do so, shall have the right, but not the
obligation, to perform the nonstructural repair or maintenance obligation to the
Premises which Landlord failed to perform. Subject to the remaining terms and
conditions of this paragraph, the full amount of the reasonable costs and
expenses so incurred by Tenant (the “Reimbursable Costs”) shall be paid by
Landlord to Tenant, within 30 days after written demand therefore (provided that
such written demand is accompanied by reasonable documented evidence of the
Reimbursable Costs). If Landlord delivers to Tenant within 30 days after receipt
of Tenant’s invoice of Reimbursable Costs, a written objection to the payment of
such invoice, setting forth with reasonable particularity Landlord’s reasons for
its claim that such action did not have to be taken by Landlord pursuant to the
terms of this Lease or that the charges are excessive (in which case Landlord
shall pay the amount it contends would not have been excessive), then, as
Tenant’s sole remedy, Tenant may proceed to claim a default by Landlord and file
an action in a court of competent jurisdiction in connection therewith. Except
as provided in this Section 10.02, Tenant expressly waives the benefit of any
statute or other legal right now or hereafter in effect which would otherwise
afford Tenant the right to make repairs at Landlord’s expense, whether by
deduction of rent or otherwise, or to terminate this Lease because of Landlord’s
failure to keep the Property, or any part thereof in good order, condition and
repair. Further, Tenant waives all rights to claim a lien under §91.004(b) of
the Texas Property Code or any other Law against the rent, the Project or
Landlord’s property.


11.
Insurance.



11.01    Tenant will not do or permit anything to be done within or about the
Premises or the Property which will increase the existing rate of any insurance
on any portion of the Property or cause the cancellation of any insurance policy
covering any portion of the Property (including, without limitation, any
liability coverage). Tenant will, at its sole cost and expense, comply with any
requirements of any insurer of Landlord. Tenant agrees to maintain policies of
insurance described in this Article. Landlord reserves the right, from time to
time, to require additional coverage (including, flood insurance, if the
Premises is located in a flood hazard zone), and/or to require higher amounts of
coverage.


11.02    Tenant shall maintain the following insurance (“Tenant’s Insurance”):


(a)
Commercial General Liability Insurance applicable to the Premises and its
appurtenances providing, on an occurrence basis, a minimum of $1,000,000.00, and
not less than $2,000,000.00 in the annual aggregate, covering third-party bodily
injury, property damage, personal injury and advertising injury,
product/completed operations as applicable, medical expenses and contractual
liability. Defense costs will be in addition to the limit of liability. A
combination of a General Liability policy and an umbrella policy or excess
liability policy may be used to satisfy this limit;





--------------------------------------------------------------------------------




(b)
Property/Business Interruption Insurance written on an All Risk or Special Cause
of Loss Form at replacement cost value and with a replacement cost endorsement
covering all of Tenant’s business and trade fixtures, equipment, movable
partitions, furniture, merchandise and other personal property within the
Premises, including for which Tenant has repair obligations and any Tenant
Improvements and Tenant Alterations performed by or for the benefit of Tenant.
No coinsurance provision will apply;



(c)
Excess Liability in the amount of $2,000,000.00 per occurrence;



(d)
Workers’ Compensation Insurance in amounts not less than the amounts required by
Law;



(e)
Employers Liability Coverage of at least $1,000,000.00 (each accident, disease -
each employee, disease - policy limit);



(f)
Automobile Liability coverage of not less than $1,000,000.00 combined single
limit including property damage covering Tenant’s owned, and hired vehicles; and



(g)
If Tenant uses any part of the Premises or Property to store or to perform work
on vehicles, Tenant shall maintain garage liability insurance in such form and
amount as Landlord may require from time to time, but not less than
$2,000,000.00.



11.03    No insurance policy of Tenant shall have a self insured retention or
deductible greater than $50,000.00.


11.04    Any company writing Tenant’s Insurance shall be licensed to do business
in the state in which the Premises is located and shall have an A.M. Best rating
of not less than A-VIII.


11.05    Tenant will deliver to Landlord (and, at Landlord’s request, to any
Mortgagee (as defined in Article 25 below) or to any other third party),
simultaneously with its execution of this Lease and thereafter at least 5 days
prior to expiration, cancellation or change in insurance, certificates
acceptable to Landlord of insurance evidencing, at a minimum, the coverage
specified in this Article 11. All such certificates shall be in form and
substance reasonably satisfactory to Landlord, shall affirmatively demonstrate
all coverage and requirements set forth in this Lease, shall contain no
disclaimers of coverage, other than standard disclaimers that are typical in
similar policies, and shall include that the insurer will endeavor to give the
certificate holder 30 days’ written notice prior to cancellation or change in
any coverage. In addition, Tenant will give Landlord at least 30 days’ prior
written notice prior to cancellation or change in any coverage.


11.06    Tenant hereby assigns to Landlord all its rights to receive any
proceeds of such insurance policies attributable to any Tenant Improvements and
Tenant Alterations if this Lease is terminated due to damage or destruction.
Landlord and the Landlord Related Parties shall be named additional insureds on
Tenant’s insurance policies (excluding Workers’ Compensation Insurance);
provided, however, that with respect to property insurance covering any Tenant
Improvements and Tenant Alterations, Landlord and the Landlord Related Parties
shall be loss payee thereunder (and the foregoing designations shall be
evidenced on the insurance certificates delivered to Landlord as required
hereby). All insurance to be carried by Tenant will be primary to, and
non-contributory with, Landlord’s insurance, and there will be no exclusion for
cross-liability endorsements and will in addition to the above coverage
specifically insure Landlord against any damage or loss that may result either
directly or indirectly from any default of Tenant under Article 13 (Hazardous
Materials) herein. Any similar insurance carried by Landlord will be
non-contributory and considered excess insurance only.


11.07    Tenant will name Landlord (and, at Landlord’s request, any Mortgagee
(as defined in Article 25 below), Landlord’s agents, and/or any other parties
designated by Landlord) as additional insureds on all insurance policies
required of Tenant under this Lease, other than Worker’s Compensation,
Employer’s Liability, and Fire and Extended coverage (except on Tenant
Improvements or Tenant Alterations to the Premises for which Landlord shall be
named loss payee) insuring Landlord and such other additional insureds
regardless of any defenses the insurer may have against Tenant and regardless of
whether the subject claim is also made against Tenant. All insurance policies
carried by Tenant will permit the insured, prior to any loss, to agree with a
third party to waive any claim it might have against said third party without
invalidating the coverage under the insurance policy, and will release Landlord
and the Landlord Related Parties (as defined in Article 24 below), from any
claims for damage to any person, to the Property of which the Premises are a
part, any existing improvements, Tenant Improvements and Tenant Alterations to
the Premises, and to any furniture, fixtures, equipment, installations and any
other personal property of Tenant caused by or resulting from, risks which are
to be insured against by Tenant under this Lease, regardless of cause. The
foregoing shall be evidenced in Tenant’s certificate of insurance.






--------------------------------------------------------------------------------




11.08    Landlord will secure and maintain insurance coverage in such limits as
similarly situated Landlord’s would deem commercially reasonable to afford
adequate protection. The premiums for such coverage are “Insurance Premiums”
under Exhibit D to this Lease. Any proceeds of such insurance shall be the sole
property of Landlord to use as Landlord determines. Tenant will provide, at its
own expense, all insurance as Tenant deems adequate to protect its interests.


11.09    Without limiting the effect of any other waiver of or limitation on the
liability of Landlord set forth herein, and except as provided in Article 12
below, Landlord and Tenant hereby waive and shall cause their respective
insurance carriers to waive any and all rights of recovery, claims, actions or
causes of action against the other for any loss or damage with respect to
Tenant’s personal property, fixtures and equipment, any Tenant Improvements or
Tenant Alterations, the Building, the Premises, or any contents thereof,
INCLUDING RIGHTS, CLAIMS, ACTIONS AND CAUSES OF ACTION BASED ON NEGLIGENCE,
which loss or damage is (or would have been, had the insurance required by this
Lease been carried) covered by insurance. For the purposes of this waiver, any
deductible with respect to a party’s insurance shall be deemed covered by and
recoverable by such party under valid and collectable policies of insurance. For
purposes of this Section 11.09, “Landlord” shall include the Landlord Related
Parties.


11.10    Whenever Tenant shall undertake any alterations, additions or
improvements in, to or about the Premises, including, without limitation, any
Tenant Improvements and/or Tenant Alterations (“Work”) the aforesaid insurance
protection must extend to and include injuries to persons and damage to property
arising in connection with such Work, without limitation including liability
under any applicable structural work act, and such other insurance as Landlord
shall require; and the policies of or certificates evidencing such insurance
must be delivered to Landlord prior to the commencement of any such Work.


11.11    So long as the coverage afforded Landlord, the other additional
insureds and any designees of Landlord shall not be reduced or otherwise
adversely affected, all or part of Tenant’s insurance may be carried under a
blanket policy covering the Premises and  any other of Tenant’s locations, or by
means of a so called “Umbrella” policy  and/ or by an Excess Liability policy 
so long as the total required coverage amounts are met by Tenant's cumulative
insurance coverage, be it by Tenant's insurance policy, Excess Liability
coverage and/or a combination thereof.


12.Waiver of Claims; Indemnification. Tenant waives all claims against Landlord
and the Landlord Related Parties for any damage to any property in or about the
Property, for any loss of business or income, and for injury to or death of any
persons, regardless of the cause of any such loss or event or time of occurrence
EVEN IF THE LOSS OR EVENT IS ATTRIBUTABLE TO THE FAULT OR NEGLIGENCE OF THE
LANDLORD, OR ANYONE FOR WHOM THE LANDLORD MAY BE RESPONSIBLE, INCLUDING, WITHOUT
LIMITATION, LANDLORD RELATED PARTIES, BUT EXPRESSLY EXCLUDING ANY LOSS OR EVENT
TO THE EXTENT THAT IS ATTRIBUTABLE TO THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF LANDLORD OR ITS EMPLOYEES. Tenant will indemnify, protect, defend and hold
harmless Landlord and the Landlord Related Parties from and against all claims,
losses, damages, causes of action, costs, expenses and liabilities, including
legal fees, arising out of Tenant’s occupancy of the Premises or presence on the
Property, the conduct of Tenant’s business, any default by Tenant, and/or any
act, omission or neglect (including violations of Law) of Tenant or its agents,
contractors, employees, suppliers, licensees or invitees, successors or assigns
(each a “Tenant Entity” and collectively, the “Tenant Entities”) EXCEPT TO THE
EXTENT THE LOSS OR EVENT IS ATTRIBUTABLE TO THE WILLFUL MISCONDUCT OR NEGLIGENCE
OF THE LANDLORD, OR ANYONE FOR WHOM THE LANDLORD MAY BE RESPONSIBLE, INCLUDING,
WITHOUT LIMITATION, LANDLORD RELATED PARTIES, OR FROM THE BREACH BY LANDLORD OF
ANY OF ITS EXPRESS OBLIGATIONS UNDER THIS LEASE. Landlord shall indemnify and
hold Tenant harmless from and against any and all claims, liabilities, losses,
costs, damages, injuries or expenses, including reasonable attorneys’ and
consultants’ fees and court costs, demands, causes of action, or judgments to
the extent arising out of or relating to the gross negligence or willful
misconduct of Landlord or any Landlord Related Parties or attributable to the
breach by Landlord of its express obligations under this Lease (subject to the
provisions of Section 11.09). However, notwithstanding anything to the contrary
contained herein, Landlord shall in no event be liable for (i) injury to
Tenant’s business or any loss of income or profit therefrom or for consequential
damages or events of Force Majeure (as defined in Article 26), or (ii) sums up
to the amount of insurance proceeds received by Tenant (or which would have been
received by Tenant under any insurance coverage required to be maintained by
Tenant hereunder) for any loss. The foregoing indemnity by Landlord shall also
not be applicable to claims to the extent arising from the negligence or willful
misconduct of Tenant or any Tenant Entity. The provisions of this Article 12
shall survive the expiration or earlier termination of this Lease.


13.Hazardous Materials.


13.01“Hazardous Materials” will mean any substance commonly referred to, or
defined in any Law, as a hazardous material or hazardous substance (or other
similar term), including but not be limited to, chemicals, solvents, petroleum
products, flammable materials, explosives, asbestos, urea formaldehyde, PCB’s,
chlorofluorocarbons, freon or radioactive materials. Tenant will not cause or
permit any Hazardous Materials to be brought upon, kept, stored, discharged,
released or used in, under or about any portion of the Property by Tenant, or
its agents without the prior written consent of Landlord, which consent may be
withheld or




--------------------------------------------------------------------------------




conditioned in Landlord’s sole discretion; provided, Tenant may bring into the
Premises and store and use Hazardous Materials (including, without limitation,
items such as cleaning products and copy toner) which are readily available to
Tenant by unregulated retail purchase if the same are necessary in Tenant’s
normal business operations and subject to all the terms and conditions of this
Article 13. If Tenant or any Tenant Entity brings any Hazardous Materials to the
Premises or Property, with or without the prior written consent of Landlord
(without waiver of the requirement of prior written consent), and in executing
this Lease Tenant acknowledges and agrees that by its direct or indirect
involvement in the introduction of any Hazardous Materials to the Premises or
Property, with or without the consent of the Landlord, that Tenant accepts full
and complete responsibility for such Hazardous Materials and henceforth on will
be considered the Responsible Party as defined by any applicable governmental
authority and/or Law. Further, Tenant shall: (a) use such Hazardous Material
only as is reasonably necessary to Tenant’s business, in safe, properly labeled
quantities; (b) handle, use, keep, store, and dispose of such Hazardous Material
using the highest accepted industry standards and in compliance with all
applicable Laws; (c) maintain at all times with Landlord a copy of the most
current MSDS sheet for each such Hazardous Material; and (d) comply with such
other rules and requirements Landlord may from time to time impose, or with any
definition of Hazardous Waste or Law as it may be implemented or modified during
or after the term of this Lease. Upon expiration or earlier termination of this
Lease, Tenant will, at Tenant’s sole cost and expense, cause all Hazardous
Materials brought to the Premises or the Property by Tenant or any Tenant
Entity, to be removed from the Property in compliance with any and all
applicable Laws.


13.02If Tenant or any Tenant Entity violates the provisions of this Article 13,
or perform any act or omission which contaminates or expands the scope of
contamination of the Premises, the Property, or any part thereof, the underlying
groundwater, or any property adjacent to the Property, or violates or allegedly
violates any applicable Law, then Tenant will promptly, at Tenant’s expense,
take all investigatory and/or remedial action (collectively called
“Remediation”), as directed or required by any governmental authority that is
necessary to fully clean up, remove and dispose of such Hazardous Materials and
any contamination so caused and shall do so in compliance with any applicable
Laws. Tenant will also repair any damage to the Premises and any other affected
portion(s) of the Property caused by such contamination and Remediation.


13.03Tenant shall promptly provide to Landlord written notice of any
investigation or claim arising out of the use by Tenant or any Tenant Entity of
Hazardous Materials at the Property or the violation of any provision of this
Article 13, or alleged violation by Tenant or any Tenant Entity of any Law
relating to Hazardous Materials promptly following Tenant’s knowledge of the
same and shall keep Landlord fully advised regarding the same. Tenant shall
provide to Landlord all reports regarding the release of Hazardous Materials by
Tenant or any Tenant Entity at the Property and any incidents regarding the
same, regardless of whether any such documentation is considered by Tenant to be
confidential. Landlord retains the right to participate in any Remediation
and/or legal actions affecting the Property involving Hazardous Materials
arising from Tenant’s actual or alleged violation of any provision of this
Article 13 or Law.


13.04Tenant will indemnify, protect, defend and forever hold Landlord, its
lenders and ground lessor if any, the Landlord Related Parties, the Premises,
the Property, or any portion thereof, harmless from any and all damages, causes
of action, fines, losses, liabilities, judgments, penalties, claims, and other
costs, including, but not limited to, any Landlord Related Parties’ costs
incurred during its participation in any Remediation and/or legal actions as
specified in 13.03, arising out of any failure of Tenant or Tenant Entity to
observe any covenants of this Article 13 EXCEPT TO THE EXTENT SUCH DAMAGES,
CAUSES OF ACTION, FINES, LOSSES, LIABILITIES, JUDGMENTS, PENALTIES, CLAIMS, AND
OTHER COSTS WERE CAUSED BY (I) THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
LANDLORD OR ANY LANDLORD RELATED PARTIES, OR (II) THE BREACH BY LANDLORD OF ANY
OF ITS EXPRESS OBLIGATIONS UNDER THIS LEASE. All provisions of this Article 13
shall survive the expiration of this Lease and any termination of this Lease or
of Tenant’s right of possession.


14.Landlord’s Access. Landlord, its agents, contractors, consultants and
employees, will have the right to enter the Premises at any time in the case of
an emergency, and otherwise at reasonable times during normal business hours
following no less than one (1) business day prior notice and accompanied by an
authorized representative of Tenant (provided Tenant makes such representative
available at the time Landlord or such other party desires to enter the
Premises), to examine the Premises, perform work in the Premises, inspect any
Tenant Alterations and/or any Tenant Improvements, show the Premises, exercise
any right or remedy, or for any other commercially reasonable purpose. If
reasonably necessary, Landlord may temporarily close all or a portion of the
Premises to perform repairs, alterations and additions and Tenant shall not have
any right to terminate this Lease or abate rent or assert a claim of partial or
constructive eviction because of any such closure, provided that Landlord shall
use commercially reasonable efforts to conduct such work in a manner designed to
minimize unreasonable interference with Tenant’s operations in the Premises. For
each of these purposes, Landlord will at all times have and retain any necessary
keys. Tenant will not alter any lock or install new or additional locks or bolts
on any door in or about the Premises without obtaining Landlord’s prior written
approval and will, in each event, furnish Landlord with a new key. Access by
Landlord will not give Tenant the right to terminate this Lease, and will be
without abatement of rent or liability on the part of Landlord or any Landlord
Related Parties.






--------------------------------------------------------------------------------




Notwithstanding the foregoing, Tenant, at its own expense, may provide its own
locks to an area within the Premises ("Private Area"). Tenant need not furnish
Landlord with a key, but upon the Termination Date or earlier expiration or
termination of Tenant’s right to possession, Tenant shall surrender all such
keys to the Private Area(s) to Landlord. If Landlord must gain access to a
Private Area in a non-emergency situation, Landlord shall contact Tenant, and
Landlord and Tenant shall arrange a mutually agreed upon time for Landlord to
have such access. If Landlord determines in its sole discretion that an
emergency in the Building or the Premises, including, without limitation, a
suspected fire or flood, requires Landlord to gain access to the Private Area,
Tenant hereby authorizes Landlord to forcibly enter the Private Area. In such
event, Landlord shall have no liability whatsoever to Tenant, and Tenant shall
pay all reasonable expenses incurred by Landlord in repairing or reconstructing
any entrance, corridor, door or other portions of the Premises damaged as a
result of a forcible entry by Landlord. In the event Tenant identifies a Private
Area within the Premises, Landlord shall have no obligation to provide services
(e.g., janitorial services, if applicable) to such Private Area.
15.Damage or Destruction.


15.01If any portion of the Premises is damaged or destroyed by fire or other
casualty, Tenant will promptly give written notice to Landlord of the casualty
following Tenant’s knowledge of the same (the “Tenant’s Casualty Notice”),
including which portion of the Premises and Building(s) were damaged by the
casualty (the “Damaged Building”). Landlord will, as soon as reasonably possible
after Landlord’s receipt of Tenant’s Casualty Notice, deliver to Tenant a good
faith estimate (the “Damage Notice”) of the time needed to repair the damage
caused by such casualty. Landlord will have the right to terminate this Lease as
to that portion of the Premises in the Damaged Building by written notice to
Tenant within one hundred twenty (120) days following a casualty if any of the
following occur: (a) insurance proceeds actually paid, or that will be actually
paid, to Landlord and available for use, less any deductible, are not sufficient
to pay the full cost to fully repair the damage; (b) Landlord determines that
the portion of the Premises in the Damaged Building or the Damaged Building
cannot be fully repaired within 180 days from the date restoration commences;
(c) a material portion of the Premises is damaged or destroyed within the last
12 months of the Term; (d) Tenant is in Default of this Lease at the time of the
casualty; (e) Landlord would be required under this Lease to abate or reduce
Tenant’s rent for a period in excess of 6 months if the repairs were undertaken;
or (f) the Property, or the Damaged Building in which such portion of the
Premises is located, is damaged such that the cost of repair of the same would
exceed 10% of the replacement cost of the same. If Landlord elects to terminate
this Lease as to that portion of the Premises in the Damaged Building, Landlord
will be entitled to retain all applicable Tenant insurance proceeds for damage
to all Tenant Improvements and Tenant Alterations, as well as improvements and
alterations made to the Premises under the Existing Lease, that are not required
to be removed by Tenant at the expiration of this Lease, and Tenant shall assign
or endorse over to Landlord (or to any party designated by Landlord) all
property insurance proceeds payable to Tenant under Tenant's insurance for
damage to all Tenant Improvements and Tenant Alterations, as well as
improvements and alterations made to the Premises under the Existing Lease, that
are not required to be removed by Tenant at the expiration of this Lease,
excepting those attributable to Tenant’s furniture, fixtures, equipment, and any
other personal property.


15.02If this Lease is not terminated pursuant to Sections 15.01 or 15.03,
Landlord will repair that portion of the Premises damaged and this Lease shall
continue. The repair obligation of Landlord shall be limited to repair of that
portion of the Premises damaged excluding any Tenant Improvements, Tenant
Alterations, and any personal property and trade fixtures of Tenant. During the
period of repair, rent will be abated or reduced in proportion to the degree to
which Tenant’s use of the Premises is impaired, as determined by Landlord.
However, rent will not be abated if Tenant or any of its agents is the cause of
the casualty.


15.03In addition to Landlord's right to terminate as provided herein, Tenant
shall have the right to terminate this Lease as to that portion of the Premises
in the Damaged Building only, if: (a) a substantial portion of the Premises in
the Damaged Building has been damaged by fire or other casualty and such damage
cannot reasonably be repaired (as set forth in the Damage Notice) within 180
days after the date of the casualty; (b) there is less than 1 year of the Term
remaining on the date of such casualty; (c) the casualty was not caused by the
negligence or willful misconduct of Tenant or its agents, employees or
contractors; and (d) Tenant provides Landlord with written notice of its intent
to terminate within 30 days after the date of the fire or other casualty. As
used herein, the term “a substantial portion of the Premises” means more than
50% of that portion of the Premises located in the Damaged Building.


16.Assignment and Subletting.


16.01Except for a Permitted Transfer (as defined in Section 16.06 below) Tenant
will not, voluntarily or by operation of law, assign, sell, convey, sublet or
otherwise transfer all or any part of Tenant’s right or interest in this Lease,
or allow any other person or entity to occupy or use all or any part of the
Premises (collectively called “Transfer”) without first obtaining the written
consent of Landlord, which consent shall not be unreasonably withheld, delayed
or conditioned. Any Transfer without the prior written consent of Landlord shall
be void. Without limiting the generality of the definition of “Transfer,” it is
agreed that each of the following shall be deemed a “Transfer” for purposes of
this Article 16: (a) an entity other than Tenant becoming the tenant hereunder
by merger, consolidation, or other reorganization; and (b) a transfer of a
majority of the ownership interest in Tenant (unless Tenant is an entity whose
stock is publicly traded). Tenant shall provide to Landlord all information
requested by Landlord concerning a Transfer. In no




--------------------------------------------------------------------------------




event shall Tenant mortgage, encumber, pledge or assign for security purposes
all or any part of its interest in this Lease. Regardless of whether consent by
Landlord is granted in connection with any Transfer, no Transfer shall release
Tenant from any obligation or liability hereunder; Tenant shall remain primarily
liable to pay all rent and other sums due hereunder to Landlord and to perform
all other obligations hereunder. Similarly, no Transfer, with or without the
consent of Landlord, shall release any guarantor from its obligations under its
guaranty. Except in connection with a Permitted Transfer, upon any assignment or
sublease, any rights, options or opportunities granted to Tenant hereunder to
extend or renew the Term, to shorten the Term, or to lease additional space
shall be null and void.


16.02In the event Landlord consents to a Transfer, the Transfer will not be
effective until Landlord receives a fully executed agreement regarding the
Transfer, in a form and of substance reasonably acceptable to Landlord, any
documents or information required by such agreement (including any estoppel
certificate and any reasonable subordination agreement required by any lender of
Landlord), an amount equal to all attorneys’ fees incurred by Landlord
(regardless of whether such consent is granted and regardless of whether the
Transfer is consummated) and other expenses of Landlord incurred in connection
with the Transfer, and a Transfer fee in an amount determined by Landlord, such
Transfer fee not to exceed $250.00 during the initial Term.


16.03Any consideration paid to Tenant for assignment of this Lease (other than
in connection with a Permitted Transfer), less any reasonable brokerage
commission paid by Tenant with respect to such assignment, shall be immediately
paid to Landlord. In the event of a sublease of all or a portion of the
Premises, 50% in excess, if any, of all rents payable by the subtenant over
rents payable hereunder (allocated on a per square foot basis in the event of a
partial sublease) shall be due and payable to Landlord within ten (10) business
days after receipt by Tenant; provided, excess rental shall be calculated taking
into account straight-line amortization, without interest, of any reasonable
brokerage commission and actual out-of-pocket tenant allowances paid by Tenant
in connection with the subject sublease transaction, and reasonable attorneys’
fees and costs incurred by Tenant in connection with the subject sublease
transaction.


16.04Except in connection with a Permitted Transfer, Landlord may, within 30
days after submission of Tenant’s written request for Landlord’s consent to a
Transfer, terminate this Lease (or, as to a partial subletting, terminate this
Lease as to the portion of the Premises proposed to be sublet) as of the date
the proposed Transfer was to be effective. If Landlord terminates this Lease as
to only a portion of the Premises, then (a) this Lease shall cease as to such
portion of the Premises, (b) Tenant shall pay to Landlord all Base Rent and
other amounts accrued through the termination date relating to the portion of
the Premises covered by the proposed Transfer, and (c) Tenant shall execute,
upon request of Landlord, an amendment hereto setting forth matters related to
such partial termination. Landlord may physically separate the recaptured
portion of the Premises and lease such portion of the Premises to the
prospective transferee (or to any other person) without liability to Tenant.
Notwithstanding the above, Tenant, within 5 days after receipt of Landlord’s
notice of intent to terminate, may withdraw its request for consent to the
Transfer. In that event, Landlord’s election to terminate the Lease shall be
null and void and of no force and effect.


16.05Upon the occurrence of a Default, if the Premises or any portion thereof
are sublet, Landlord may, at its option and in addition and without prejudice to
any other remedies herein provided or provided by Law, collect directly from the
sublessee(s) all rentals becoming due Tenant and apply such rentals against
other sums due hereunder to Landlord.


16.06A Transfer to a Permitted Transferee (defined below) in accordance with the
following provisions of this Article 16 shall constitute a “Permitted Transfer”
hereunder. A “Permitted Transferee” means any entity that (i) controls, is
controlled by, or is under common control with Tenant, (ii) results from the
transfer of all or substantially all of Tenant’s assets or stock, or
(iii) results from the merger, consolidation or other reorganization of Tenant
with another entity. “Control” means the direct or indirect ownership of more
than 50% of the voting securities of an entity or possession of the right to
vote more than 50% of the voting interest in the ordinary direction of the
entity’s affairs. Notwithstanding anything to the contrary contained in this
Lease, Landlord’s consent is not required for any assignment of this Lease or
sublease of all or a portion of the Premises to a Permitted Transferee so long
as the following conditions are met: (A) at least 20 days before any such
assignment or sublease, Landlord receives written notice of such assignment or
sublease (as well as any documents or information reasonably requested by
Landlord regarding the proposed Transfer and the transferee); (B) Tenant is not
in Default under this Lease; (C) if the Transfer is an assignment or any other
Transfer to a Permitted Transferee other than a sublease, the intended
tenant/assignee (if a different entity than the Tenant named herein) assumes in
writing all of Tenant’s obligations under this Lease relating to the Premises in
form reasonably satisfactory to Landlord or, if the Transfer is a sublease, the
intended sublessee accepts the sublease in form satisfactory to Landlord;
(D) the intended tenant/transferee has a tangible net worth, as evidenced by
financial statements delivered to Landlord and certified by an independent
certified public accountant in accordance with generally accepted accounting
principles that are consistently applied, at least equal to the Tenant’s net
worth at the date of this Lease; (E) the Premises shall continue to be operated
solely for the Permitted Use; and (F) Tenant shall pay to Landlord the fee set
forth above for approving assignments and subleases and all costs reasonably
incurred by Landlord or any Mortgagee (as defined in Article 25 of this Lease)
for such assignment or subletting, including, without limitation, reasonable
attorneys’ fees. No Transfer to a Permitted Transferee in accordance with this
subparagraph shall relieve the Tenant named herein of any obligation under




--------------------------------------------------------------------------------




this Lease or alter the primary liability of Tenant named herein for the payment
of rent or for the performance of any other obligation to be performed by
Tenant, including the obligations of any guarantor.


17.Default.


Time is of the essence in the performance of all covenants of Tenant. A
“Default” is defined as any of the following:
17.01Tenant fails to make, as and when due, any payment of Base Rent, Additional
Rent, or any other monetary payment required to be made by Tenant herein, such
failure continuing for 5 days after written notice of such failure, as to which
time is of the essence, provided that Landlord shall not be required to provide
such notice more than twice during the 12 month period commencing with the date
of such notice. The third failure to pay any such amount as and when due during
such 12-month period shall be a Default hereunder without notice. Such notice
shall replace rather than supplement any required statutory notice.


17.02Landlord discovers that any representation or warranty made by Tenant or
any guarantor was materially false when made or that any financial statement of
Tenant or of any guarantor of this Lease given to Landlord was materially false,
and to the extent curable, such inaccuracy is not cured within ten (10) days
after Landlord’s delivery to Tenant of written notice of the same.


17.03Tenant makes any general arrangement or assignment for the benefit of
creditors, becomes a “debtor” in a bankruptcy proceeding, is unable to pay its
debts or obligations as they occur, or has an attachment, execution or other
seizure of substantially all of its assets located at the Property or its
interest in this Lease, or any guarantor becomes insolvent, becomes a “debtor”
in a bankruptcy proceeding, fails to perform any obligation under its guaranty,
or attempts to revoke its guaranty.


17.04Tenant fails to observe, perform or comply with any of the non-monetary
terms, covenants, conditions, provisions or rules and regulations applicable to
Tenant under this Lease other than as specified above in this Article 17;
provided, if such failure (a) is not intentional on the part of Tenant, and (b)
is, in the reasonable opinion of Landlord, a curable failure, then such failure
shall not be a “Default” unless Tenant does not cure such failure within 30 days
following written notice of such failure from Landlord. Notwithstanding the
foregoing, if Tenant’s failure to comply cannot reasonably be cured within 10
business days, Tenant shall be allowed additional time (not to exceed 60 days)
as is reasonably necessary to cure the failure so long as Tenant begins the cure
within 30 days of the commencement of the failure and diligently pursues the
cure to completion. The foregoing Tenant cure period shall in no event apply to
any of the following: Tenant’s (i) failure to provide an estoppel certificate
when and as required under Section 20 of this Lease; (ii) failure to maintain
insurance required under Article 11 of the Lease; (iii) failure to vacate the
Premises upon the expiration or earlier termination of the Lease; (iv) failure
to comply with any obligation under the Lease pertaining to Hazardous Materials;
(v) failure to provide a subordination agreement when and as required under
Section 25 of this Lease; (vi) any other matter provided for in another
subparagraph of this Article 17 for which another time limit is provided
elsewhere in the Lease.


18.Remedies of Landlord.


18.01During the existence of a Default, Landlord may at its option, without
waiver of Default nor any other right or remedy, perform any such duty or
obligation on Tenant’s behalf. The costs and expenses of any such performance by
Landlord will be immediately due and payable by Tenant upon receipt from
Landlord of the reimbursement amount required.


18.02During the existence of a Default, with or without notice or demand, and
without limiting any other of Landlord’s rights or remedies, Landlord may:


(a)
Terminate this Lease, in which case Tenant shall immediately surrender the
Premises to Landlord. If Tenant fails to surrender the Premises, Landlord, in
compliance with Law, may enter upon and take possession of the Premises and
remove Tenant, Tenant’s Property and any party occupying the Premises. Tenant
shall pay Landlord, on demand, all past due Rent and other losses and damages
Landlord suffers as a result of Tenant’s Default, including, without limitation,
an amount equal to all Costs of Reletting (defined below) plus an amount equal
to any deficiency that may arise from the total rent that Tenant would have been
required to pay for the remainder of the Term had the Lease remained in effect,
discounted to present value at the Prime Rate (as defined herein) then in effect
minus the rents actually received by Landlord, if any, in connection with
reletting the Premises. “Costs of Reletting” shall include all reasonable costs
and expenses incurred by Landlord in reletting or attempting to relet the
Premises, including, without limitation, legal fees, brokerage commissions, the
cost of alterations and the value of other concessions or allowances granted to
a new tenant.



(b)
Terminate Tenant’s right to possession of the Premises and, in compliance with
Law, remove Tenant, Tenant’s Property and any parties occupying the Premises.
Landlord may (but shall not be obligated to) relet all or any





--------------------------------------------------------------------------------




part of the Premises, without notice to Tenant, for such period of time and on
such terms and conditions (which may include concessions, free rent and work
allowances) as Landlord in its absolute discretion shall determine. Landlord may
collect and receive all rents and other income from the reletting. Tenant shall
pay Landlord on demand all past due Rent, all Costs of Reletting and any an
amount equal to any deficiency arising from the total rent that Tenant would
have been required to pay for the remainder of the Term, discounted to present
value at the Prime Rate then in effect minus the rents actually received by
Landlord, if any, in connection with reletting the Premises. The re-entry or
taking of possession of the Premises shall not be construed as an election by
Landlord to terminate this Lease.


(c)
Pursue any other remedy now or hereafter available to Landlord under the laws or
judicial decisions of the state wherein the Premises is located.



18.03In lieu of calculating damages under Section 18.02, Landlord may elect to
receive as damages the sum of (i) all rent accrued through the date of
termination of this Lease or Tenant’s right to possession, and (ii) an amount
equal to the total rent that Tenant would have been required to pay for the
remainder of the Term discounted to present value at the Prime Rate (defined
below) then in effect, minus the then present fair rental value of the Premises
for the remainder of the Term, similarly discounted, after deducting all
anticipated Costs of Reletting. “Prime Rate” shall be the per annum interest
rate publicly announced as its prime or base rate by a federally insured bank
selected by Landlord in the state in which the Building is located.


18.04In addition to any damages Landlord has a right to recover under Sections
18.02 or 18.03, Landlord shall have the right to (a) reimbursement upon
Landlord’s demand to Tenant for any free rent, deferred rent or other Lease
execution inducement provided to Tenant for the execution of this Lease and any
amendments thereto, and (b) any other losses and damages Landlord suffers as a
result of Tenant’s Default, including, without limitation, (i) Landlord's cost
of recovering possession of the Premises and removing, storing and disposing of
any of Tenant's or other occupant's property left on the Premises after reentry
and (ii) if Tenant is in Default of any of its non-monetary obligations under
this Lease and Landlord exercises its right under Section 18.01 to perform such
obligations, Tenant shall reimburse Landlord for the cost of such performance
upon demand together with an administrative charge equal to 10% of the cost of
the work performed by Landlord. The repossession or re-entering of all or any
part of the Premises shall not relieve Tenant of its liabilities and obligations
under this Lease. No right or remedy conferred upon or reserved to Landlord in
this Lease is intended to be exclusive of any right or remedy granted to
Landlord by statute or common law, and each and every such right and remedy will
be cumulative and in addition to any other right and remedy now or subsequently
available to Landlord at Law or in equity.


18.05If Landlord terminates Tenant’s right to possession or Tenant abandons the
Premises in violation of the Lease, to the extent (but no further) Landlord is
required by applicable Law to mitigate damages, or is required by applicable Law
to use efforts to do so, Landlord shall use reasonable efforts to mitigate
Landlord’s damages, and Tenant shall be entitled to submit proof of such failure
to mitigate as a defense to Landlord’s claims for damages after any such
termination of possession. With regard to the provisions of this Lease or the
present or future Laws that require Landlord to mitigate or seek to mitigate its
damages or to use efforts to re-let the Premises, its is acknowledged by
Landlord and Tenant that the state of the law in Texas at the time this Lease is
made is uncertain and in order to end all doubt as to what Landlord must and may
do to (a) mitigate its damages, (2) seek to mitigate its damages, or (3) re-let
or seek to re-let the Premises (hereinafter collectively called “Mitigate”), the
following are procedures setting forth Landlord’s duty to Mitigate. If all of
the procedures set forth below are followed by Landlord, Landlord shall be
presumptively deemed to have discharged its duty to Mitigate:


(a)
In order to market the Premises in a suitable condition, Landlord shall be
obligated to clean and repaint the Premises and, to the extent, but only to the
extent, that Landlord is otherwise obligated to repair and restore the Premises
under other provisions of this Lease, Landlord shall repair and restore the
Premises. Except for the reasonable cost to clean and repaint the Premises, and
except for the cost of repairs and restoration of the Premises that is required
of Landlord under this Lease, Landlord shall not be required to spend any money
to make the Premises ready for a replacement tenant.

(b)
Landlord shall be obligated to market the Premises in the same manner that
Landlord markets, or has previously marketed, other premises for lease in the
Building and other buildings in the same geographic area in which the Premises
is located that Landlord owns or has previously owned (“Other Buildings”);
provided, however, Landlord shall only be obligated to incur and pay costs and
expenses to procure a replacement tenant that Landlord would ordinarily incur
and pay in connection with leasing premises comparable to the Premises,
including, without limitation, Landlord’s legal costs to prepare a new lease,
and reasonable broker’s fees, and advertising costs.





--------------------------------------------------------------------------------




(c)
All Costs of Reletting (regardless of the success of Landlord’s efforts with
respect thereto), shall be repaid to Landlord in full, with interest, before any
sums actually received from re-letting are applied to offset any rent due from
Tenant to Landlord under this Lease. Tenant agrees that if Landlord re-lets all
or any portion of the Premises, any rents received by Landlord under the new
lease that exceed the rent due Landlord under this Lease for the same rent
payment period for which those rents were paid, shall be applied to the Costs of
Reletting and interest payable by Tenant to Landlord. Tenant shall not receive
any credit for any excess amounts, but rather Landlord exclusively shall be
entitled to the same. Tenant shall continue to be liable for all rent (whether
accruing prior to, on or after the date of termination of this Lease or Tenant’s
right of possession) and damages, except to the extent that Tenant receives any
credit against unpaid rent under Section 18.02 or pleads and proves by clear and
convincing evidence that Landlord fails to exercise commercially reasonable
efforts to Mitigate to the extent required under this Section and that
Landlord’s failure caused an avoidable and quantifiable increase in Landlord’s
damages for unpaid rent.

(d)
Landlord shall not be required to accept any person or entity as a tenant
(regardless of their operational abilities and credit rating) who is
controlling, controlled by or under common control with Tenant or which proposes
a change in the use of the Premises permitted under this Lease to a use which:
(i) violates any prohibition on use in the Building; (ii) is incompatible with
the nature and character of the Building; (iii) creates a parking demand or
demand on Building equipment, facilities and systems in excess of the demand
created by Tenant; or (iv) conflicts with any other existing tenant use in the
Building, or with any use of any person or entity that is at that time a lease
prospect of Landlord for other space in the Building.

(e)
Landlord shall not be required to show preference for the Premises over other
available lease space, but rather shall let prospects determine which space is
most appropriate for their respective needs.

(f)
Landlord shall not be required to relet the Premises to a tenant pursuant to any
proposed lease (i) that is not approved by the holders of any liens or security
interests in the Building, to the extent such approval is required; (ii) that
would cause Landlord to be in default of, or to be unable to perform any of its
covenants or obligations under, any agreements between Landlord and any third
party; or (iii) that would vary the terms of Landlord’s standard lease form in
any manner that is not reasonably acceptable to Landlord. Landlord shall not be
required to re-let the Premises for a term longer than the term of this Lease,
unless the rents for any period after the end of the term of this Lease are the
then prevailing fair market rates; provided, however, that, during any period of
re-letting during the term of this Lease, Landlord shall be required to re-let
the Premises at a base rental rate that is, at a minimum, equal to the lesser of
the prevailing fair market rates and the base rental provided under this Lease.

(g)
Before re-letting the Premises to any replacement tenant, Landlord may require
the proposed replacement tenant to demonstrate the same financial capability
that Landlord would require from any other lease prospect as a condition to
leasing any other space in the Building.

(h)
Landlord may elect to re-let all or any marketable part of the Premises, and
reletting of less than all of the Premises shall not be deemed to constitute an
acceptance and surrender of the portion of the Premises not so re-let.

(i)
Landlord’s duty to Mitigate shall arise on the earlier of (i) the date that
Tenant vacates the Premises and fails to pay rent beyond applicable notice and
cure periods (ii) the date Tenant relinquishes any claim to possession of the
Premises by written notice to Landlord and (iii) the date on which Landlord
terminates Tenant’s right to possession of the Premises pursuant to Section
18.02.

18.06Tenant agrees that after and during a Default under this Lease, Landlord
may enter the Premises under this provision by use of a master key, a duplicate
key or any other means to the extent permitted by law and without breaching the
peace and change, alter or modify the door locks or other security devices on
all entry doors of the Premises thereby permanently excluding Tenant and the
Tenant Entities from the Premises. In no event shall Landlord be liable to
Tenant for damages in connection with any action or omission by Landlord in
connection with Landlord’s exercise of its rights under this Section. Tenant
agrees that this provision of the Lease will override and control any
conflicting provisions of Sections 93.002 and 93.003 of the TEX. PROP. CODE, as
well as any successor statute governing the right of a landlord to change the
door locks of a commercial tenant.


18.07To secure the payment of all rent due and to become due hereunder and the
faithful performance of all the other covenants of this Lease required by Tenant
to be performed, Tenant hereby gives to Landlord an express contract lien on and
security




--------------------------------------------------------------------------------




interest in all property, chattels, or merchandise which may be placed in the
Premises and also upon all proceeds of any insurance which may accrue to Tenant
by reason of damage to or destruction of any such property. All exemption laws
are hereby waived by Tenant. This lien and security interest are given in
addition to any Landlord's statutory lien(s) and shall be cumulative thereto.
Tenant authorizes Landlord to execute and file Uniform Commercial Code financing
statements relating to the aforesaid security interest. If a Default occurs,
then Landlord will be entitled to exercise any or all rights and remedies under
the Uniform Commercial Code, this Lease or by law and may sell any of the
property described above at a public or private sale upon 10 days notice to
Tenant, which notice Tenant stipulates is adequate and reasonable. Further, in
no event shall any such landlord liens cover intellectual property, files,
promissory notes, documents, contracts, instruments or records, and
notwithstanding any eviction of Tenant pursuant to the terms of this Lease,
Landlord will make such excluded property available to Tenant upon request;
provided however, Landlord shall have the right to deem such excluded property
as abandoned property after five (5) days’ written notice to Tenant at Tenant’s
last known address. Notwithstanding the foregoing, Landlord agrees that, upon
written request by Tenant, Landlord will subordinate its statutory and
contractual landlord's liens to the liens and security interests securing
institutional third party financing of Tenant, pursuant to a subordination
agreement signed by Landlord, Tenant and such lenders on Landlord’s form.


19.Condemnation. If the Premises or any portion thereof are taken under the
power of eminent domain or sold under the threat of the exercise of said power
(collectively, “Condemnation”), this Lease shall terminate as to the part taken
as of the date the condemning authority takes title or possession, whichever
first occurs. If all or a material portion of the rentable area of the Premises
are taken by Condemnation, Tenant may, at Tenant’s option, to be exercised in
writing within 10 days after Landlord shall have given Tenant written notice of
such taking (or in the absence of such notice, within 10 days after the
condemning authority shall have taken possession) terminate this Lease as of the
date the condemning authority takes such possession. Landlord shall also have
the right to terminate this Lease if there is a taking by Condemnation of any
portion of the Building or Property which would have a material adverse effect
on Landlord’s ability to profitably operate the remainder of the Building. If
neither party terminates this Lease in accordance with the foregoing, this Lease
shall remain in full force and effect as to the portion of the Premises
remaining, except that the Base Rent shall be reduced in proportion to the
reduction in utility of the Premises caused by such Condemnation. Condemnation
awards and/or payments shall be the property of Landlord, and Tenant hereby
assigns any interest it has in such awards and/or payments to Landlord, whether
such award shall be made as compensation for diminution in value of the
leasehold, the value of the part taken or for severance damages; provided,
however, that Tenant may, to the extent allowed by law, claim an award for
moving expenses and for the taking of any of Tenant's property (other than its
leasehold interest in the Premises) which does not, under the terms of this
Lease, become the property of Landlord at the termination hereof, as long as
such claim is separate and distinct from any claim of Landlord and does not
diminish Landlord's award.


20.Estoppel Certificates; Financial Statements.


20.01    Tenant will execute and deliver to Landlord, within 10 business days
after written request from Landlord, a commercially reasonable estoppel
certificate to those parties as are reasonably requested by Landlord (including
a Mortgagee or prospective purchaser). Without limitation, such estoppel
certificate may include a certification as to the status of this Lease, the
existence of any default and the amount of rent that is due and payable. Any
such estoppel certificate may be relied upon by Landlord and by any actual or
prospective buyer or lender of the Property and any other third party designated
by Landlord. If Tenant fails to execute and deliver such estoppel certificate
within such 10 day period, such estoppel certificate shall be binding on Tenant
as prepared.


20.02    Within 10 days after written request from Landlord, Tenant shall
deliver to Landlord such financial statements as Landlord reasonably requests
regarding Tenant or any assignee, subtenant, or guarantor of Tenant. Tenant
represents and warrants to Landlord that each financial statement is a true and
accurate statement. Notwithstanding the foregoing, Landlord shall not request
financial statements more than once in each consecutive 12 month period during
the Term unless (i) Tenant is in Default of this Lease, (ii) Landlord reasonably
believes that there has been an adverse change in Tenant's financial position
since the last financial statement provided to Landlord, and/or (iii) requested
(a) in connection with a proposed sale or transfer of the Building by Landlord,
or (b) by an investor of Landlord, any Landlord Related Party or any lender or
proposed lender of Landlord or any Landlord Related Party. Notwithstanding the
foregoing, so long as Tenant is a publicly traded company on an
“over-the-counter” market or any recognized national or international securities
exchange, the foregoing shall not apply so long as Tenant’s current public
annual report (in compliance with applicable securities laws) for such
applicable year is available to Landlord in the public domain.


21.Notices. All communications and notices required under this Lease shall be in
writing and shall be addressed to the respective address of the receiving party.
All notices to Tenant shall be given by reputable overnight courier, U. S. mail
(return receipt required, postage prepaid), or hand delivery, and shall be
deemed received on the date of delivery (or attempted delivery) as evidenced by
return receipt. Any notice to Tenant may also be given by posting at the
Premises and shall be effective upon such posting. At any time during the Term,
Landlord or Tenant may specify a different Notice Address (excluding post office
boxes) by providing written notification to the other.




--------------------------------------------------------------------------------




22.Holdover. If Tenant remains in possession of all or any part of the Premises
with Landlord’s prior written consent after the expiration or termination of
this Lease or of Tenant’s right to possession, such possession will constitute a
month-to-month tenancy which may be terminated by either Landlord or Tenant upon
30 days written notice and will not constitute a renewal or extension of the
Term. If Tenant fails to surrender all or any part of the Premises at the
termination of this Lease, occupancy of the Premises after termination shall be
that of a tenancy at sufferance. Tenant’s occupancy shall be subject to all the
terms and provisions of this Lease, and Tenant shall pay an amount (on a per
month basis without reduction for partial months during the holdover) equal to
150% of the sum of the greater of (a) Base Rent and Additional Rent due for the
period immediately preceding the holdover, and (b) then-current fair market rent
for the Premises as reasonably determined by Landlord. No holdover by Tenant or
payment by Tenant after the termination of this Lease shall be construed to
extend the Term or prevent Landlord from immediate recovery of possession of the
Premises by summary proceedings or otherwise. If Landlord is unable to deliver
possession of the Premises to a new tenant or to perform improvements for a new
tenant as a result of Tenant’s holdover, Tenant shall be liable for all damages
(including, without limitation, consequential, indirect and special) that
Landlord suffers from the holdover.


23.Relocation of the Premises. Intentionally omitted.


24.Limitation of Liability. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN THIS LEASE, THE LIABILITY OF LANDLORD (AND OF ANY SUCCESSOR LANDLORD) SHALL
BE LIMITED TO THE LESSER OF (A) THE INTEREST OF LANDLORD IN THE BUILDING, OR
(B) THE EQUITY INTEREST LANDLORD WOULD HAVE IN THE BUILDING IF THE BUILDING WERE
ENCUMBERED BY THIRD PARTY DEBT IN AN AMOUNT EQUAL TO 80% OF THE VALUE OF THE
BUILDING (CALCULATIONS OF EQUITY SHALL BE MADE AS OF THE INITIAL DATE TENANT
NOTIFIES LANDLORD OF THE ACTUAL OR ALLEGED DEFAULT OR OTHER CLAIM). TENANT SHALL
LOOK SOLELY TO LANDLORD’S INTEREST IN THE BUILDING FOR THE RECOVERY OF ANY
JUDGMENT OR AWARD AGAINST LANDLORD OR ANY OF LANDLORD’S TRUSTEES, MEMBERS,
PRINCIPALS, BENEFICIARIES, PARTNERS, OFFICERS, DIRECTORS, EMPLOYEES, MORTGAGEES
(AS DEFINED IN ARTICLE 25 BELOW) OR OTHER SECURED PARTIES AND AGENTS (EACH A
“LANDLORD RELATED PARTY”). NEITHER LANDLORD NOR ANY LANDLORD RELATED PARTY SHALL
BE PERSONALLY LIABLE FOR ANY JUDGMENT OR DEFICIENCY, AND IN NO EVENT SHALL
LANDLORD OR ANY LANDLORD RELATED PARTY BE LIABLE TO TENANT FOR ANY LOST PROFIT,
DAMAGE TO OR LOSS OF BUSINESS OR ANY FORM OF SPECIAL, INDIRECT OR CONSEQUENTIAL
DAMAGE. BEFORE FILING SUIT FOR AN ALLEGED DEFAULT BY LANDLORD, TENANT SHALL GIVE
LANDLORD AND ANY MORTGAGEE(S) WHOM TENANT HAS BEEN NOTIFIED HOLD MORTGAGES OR
OTHER ENCUMBRANCES ON THE BUILDING, NOTICE AND REASONABLE TIME TO CURE THE
ALLEGED DEFAULT.


25.Subordination. Tenant accepts this Lease subject and subordinate to any
mortgage(s), deed(s) of trust, ground lease(s) or other lien(s) now or
subsequently arising upon the Premises, the Building or the Property, and to
renewals, modifications, refinancings and extensions thereof (collectively
referred to as a “Mortgage”). The party having the benefit of a Mortgage shall
be referred to as a “Mortgagee”. This clause shall be self-operative, but upon
request from a Mortgagee, Tenant shall, within ten (10) business days of request
therefor, execute a commercially reasonable subordination, non-disturbance and
attornment agreement (“SNDA”) in favor of the Mortgagee. As an alternative, a
Mortgagee shall have the right at any time to subordinate its Mortgage to this
Lease. Upon request, Tenant, without charge, shall attorn to any successor to
Landlord’s interest in this Lease. As of the date of this Lease, the Property is
not encumbered by a Mortgage. Notwithstanding the foregoing, as a condition
precedent to the subordination of this Lease to a future Mortgage, Landlord
shall be required to provide Tenant with an SNDA in favor of Tenant from the
Mortgagee of such future Mortgage. Such SNDA shall provide that Tenant’s right
to possession shall not be disturbed and the other terms of this Lease shall
remain in full force and effect notwithstanding the subordination of this Lease
to such Mortgage so long as Tenant is not in Default beyond applicable cure
periods under this Lease and agrees to attorn to such Mortgagee or any successor
under such Mortgage as provided above. Such SNDA shall be subject to such other
terms and conditions as the Mortgagee may reasonably require. The reasonable and
necessary out of pocket costs incurred by Landlord and any Mortgagee in
obtaining such SNDA, including without limitation, attorneys’ fees, shall be
borne by Tenant and shall be reimbursed within 10 business days after demand as
Additional Rent.


26.Force Majeure. Neither Landlord nor Tenant will be deemed in breach or
default of this Lease or have liability to the other, nor will Landlord or
Tenant have any right to terminate this Lease, nor will Tenant have any right to
abate rent or assert a claim of breach of any covenant of quiet enjoyment or
partial or constructive eviction, because of Landlord’s or Tenant’s failure to
perform any of their respective obligations under this Lease if the failure is
due in part or in full to strikes, acts of God, shortages of labor or materials,
war, terrorist acts, civil disturbances and other causes beyond Landlord’s or
Tenant’s reasonable control (as applicable “Force Majeure”), provided that no
event of Force Majeure shall excuse or delay Tenant’s obligation to timely pay
rent hereunder. If this Lease specifies a time period for performance of an
obligation by Landlord or Tenant, that time period will be extended by the
period of any delay in Landlord’s or Tenant’s performance caused by such Force
Majeure events as described herein, provided that no event of Force Majeure
shall extend the date that any rent is due by Tenant hereunder.






--------------------------------------------------------------------------------




27.Miscellaneous Provisions.


27.01Whenever the context of this Lease requires, the word “person” shall
include any entity, and the singular shall include the plural and the plural
shall include the singular. If more than one person or entity is Tenant, the
obligations of each such person or entity under this Lease will be joint and
several. The terms, conditions and provisions of this Lease will apply to and
bind the heirs, successors, executors, administrators and assigns of Landlord
and Tenant. No remedy or election hereunder shall be deemed exclusive but shall,
whenever possible, be cumulative with all other remedies at law or in equity.
Time is of the essence for the performance of each term, condition and covenant
of this Lease.


27.02The captions and headings of this Lease are used for the purpose of
convenience only. This Lease contains all of the agreements and conditions made
between Landlord and Tenant and may not be modified in any manner other than by
a written agreement signed by both Landlord and Tenant. Any statements,
promises, agreements, warranties or representations, whether oral or written,
not expressly contained herein will in no way bind Landlord and Tenant expressly
waives all claims for damages by reason of any statements, promises, agreements,
warranties or representations, if any, not contained in this Lease. No provision
of this Lease shall be deemed to have been waived by Landlord unless such waiver
is in writing signed by a regional vice president or higher title of Landlord or
of Landlord’s management company, and no custom or practice which may develop
between the parties during the Term shall waive or diminish the Landlord’s right
to enforce strict performance by Tenant of any terms of this Lease.
Additionally, regardless of Landlord’s knowledge of a default at the time of
such acceptance, the acceptance of rent or any other payment by Landlord will
not constitute a waiver by Landlord of any default by Tenant. This Lease is
governed and construed in accordance with the laws of the state in which the
Premises are located, and venue of any legal action will be in the county where
the Premises are located.


27.03This Lease has been fully reviewed by both parties and shall not be
strictly or adversely construed against the drafter. If any provision contained
herein is determined to be invalid, illegal or unenforceable in any respect,
then (a) such provision shall be enforced to the fullest extent allowed, and (b)
such invalidity, illegality, or unenforceability will not affect any other
provision of this Lease.


27.04Except (a) as required under Articles 20 and/or 25 of this Lease, (b) as
required by applicable law, (c) as reasonably required in connection with any
securities filing by Tenant, or (d) in connection with any dispute, lawsuit or
other proceeding relating to this Lease, Tenant hereby agrees not to disclose
any terms of this Lease to any third-party other than to Tenant’s employees,
officers, directors, contractors, attorneys, consultants, lenders, and investors
(in each case whether current or prospective) (each a “Representative”) who
agree to maintain the confidentiality of such terms in accordance with this
Section 27.04, without the prior written consent of Landlord (which consent may
be withheld in Landlord’s sole discretion). Tenant shall not record this Lease
or any short form memorandum hereof. Tenant agrees to defend, indemnify and hold
Landlord harmless from and against all claims, damages, liabilities and
expenses, including reasonable attorneys' fees and expenses, arising out of any
breach of Tenant’s obligations under this Section 27.04 (including a breach by a
Representative).


27.05All obligations of Tenant under this Lease not fully performed as of the
expiration or earlier termination of the Term shall survive the expiration or
earlier termination of this Lease.


27.06Landlord and Tenant each warrant to the other that it has not dealt with
any broker or agent in connection with this Lease, other than the person(s)
listed in the Basic Lease Information. Landlord and Tenant each agree to
indemnify the other against all costs, expenses, legal fees and other liability
for commissions or other compensation claimed by any other broker or agent by
reason of the act or agreement of the indemnifying party. The provisions of this
Section 27.06 shall survive the expiration or earlier termination of this Lease.


27.07The grant of any consent or approval required from Landlord under this
Lease shall be proved only by proof of a written document signed and delivered
by Landlord expressly setting forth such consent or approval. Unless otherwise
specified herein, any such consent or approval may be withheld in Landlord’s
sole discretion. Notwithstanding any other provision of this Lease, the sole and
exclusive remedy of Tenant for any alleged or actual improper withholding,
delaying or conditioning of any consent or approval by Landlord shall be the
right to specifically enforce any right of Tenant to require issuance of such
consent or approval on conditions allowed by this Lease.


27.08Tenant agrees to abide by, keep and observe, and shall cause its employees,
suppliers, shippers, customers, agents, contractors and invitees to so abide by,
keep and observe, all Rules and Regulations set forth in Exhibit C (the “Rules
and Regulations”) and all additional or amended rules and regulations as in
Landlord’s judgment may from time to time be needed for safety and security, for
care and cleanliness of the Building and the Project and for the preservation of
good order therein and of which Landlord provides written notice to Tenant.
Landlord shall use its good faith efforts to apply and enforce the Rules and
Regulations in a uniform, non-




--------------------------------------------------------------------------------




discriminatory manner to and against all tenants at the Project, but will not be
responsible to Tenant for any nonperformance by any other tenant, occupant or
invitee of the Property of any said Rules and Regulations.


27.09Tenant will not place any signage on or about the Property, or on any part
thereof, without the prior written consent of Landlord which shall not be
unreasonably withheld, delayed or conditioned. Landlord consents to Tenant
maintaining the signage at the Project existing on the date of this Lease to the
extent permitted pursuant to the terms of the Existing Lease. All Tenant signage
will comply with the terms and conditions of this Lease, the all applicable
Laws, and sign criteria for the Building as promulgated by Landlord from time to
time and the Rules and Regulations and/or other criteria which Landlord may
reasonably establish from time to time.
27.10    If, on account of any Default by Tenant in Tenant’s obligations under
the terms and conditions of this Lease, it shall become necessary or appropriate
for Landlord to employ or consult with an attorney or collection agency
concerning or to enforce or defend any of Landlord’s rights or remedies arising
under this Lease or to collect any sums due from Tenant, Tenant agrees to pay
all costs and fees so incurred by Landlord, including, without limitation,
reasonable attorneys’ fees and costs. If either party institutes a suit against
the other for violation of or to enforce any covenant, term or condition of this
Lease, the prevailing party shall be entitled to reimbursement of all of its
costs and expenses, including, without limitation, reasonable attorneys’ fees.
 
27.11    Tenant represents and warrants to Landlord that each individual
executing this Lease on behalf of Tenant is authorized to do so on behalf of
Tenant and that Tenant is not (i) in violation of any laws relating to terrorism
or money laundering, or (ii) among the individuals or entities identified on any
list compiled pursuant to Executive Order 13224 for the purpose of identifying
suspected terrorists or on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website,
http://www.treas.gov/ofac/tllsdn.pdf or any replacement website or other
replacement official publication of such list. Landlord represents and warrants
to Tenant that: (a) each individual executing, attesting and/or delivering this
Lease on behalf of Landlord is authorized to do so on behalf of Landlord, and
(b) upon execution by Landlord, this Lease will be binding upon Landlord.


27.12    Waiver of Jury Trial. THE PARTIES HEREBY WAIVE THEIR RESPECTIVE RIGHTS
TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING INVOLVING THE PROPERTY OR ARISING
OUT OF THIS LEASE.


27.13    Solely for the purpose of effectuating Tenant’s indemnification
obligations under this Lease, and not for the benefit of any third parties
(including but not limited to employees of Tenant), Tenant specifically and
expressly waives any immunity that it may be granted under applicable federal,
state or local Worker Compensation Acts, Disability Benefit Acts or other
employee benefit acts. Furthermore, the indemnification obligations under this
Lease shall not be limited in any way by any limitation on the amount or type of
damages, compensation or benefits payable to or for any third party under Worker
Compensation Acts, Disability Benefit Acts or other employee benefit acts. The
parties acknowledge that the foregoing provisions of this Section have been
specifically and mutually negotiated between the parties.


27.14    Landlord and any successor Landlord have the right to sell the Property
or any portion of it, or to assign its interest in this Lease, at any time and
from time to time. Upon the sale or any other conveyance by Landlord of the
Property, or a portion thereof which includes the Premises, Landlord shall be
released from all obligations and liability under this Lease arising out of any
act, event, occurrence or omission occurring or existing after the date of such
conveyance, and in such event Tenant agrees to look solely to the responsibility
of the successor in interest of Landlord in and to this Lease.


28.Additional Provisions.


28.01    If the total Base Rent payable during the Term is less than $500,000.00
and Tenant is represented by counsel in connection with this Lease, then Tenant
shall execute Exhibit E.
28.02.    Option To Renew.
(a)    Provided this Lease is in full force and effect and Tenant is not in
Default under any of the other terms and conditions of this Lease at the time of
notification or commencement, Tenant shall have one (1) option to renew (the
“Renewal Option”) the Term of this Lease for a term of five (5) years (the
“Renewal Term”), for the portion of the Premises being leased by Tenant as of
the date the Renewal Term is to commence, on the same terms and conditions set
forth in this Lease, except as modified by the terms, covenants and conditions
as set forth below:


(i)    If Tenant elects to exercise the Renewal Option, then Tenant shall
provide Landlord with written notice no earlier than the date which is 365 days
prior to the expiration of the initial Term of this Lease but no later than the
date which is 180 days prior to the expiration of the initial Term of this
Lease. If Tenant fails to provide such notice, Tenant shall have no further or
additional right to extend or renew the Term of this Lease.




--------------------------------------------------------------------------------






(ii)    During the Renewal Term, the Base Rent shall be the then prevailing
market rental rate (including all market concessions such as tenant finish
allowance, commissions and abated rent) for space of comparable size, quality
and location as of the date the Renewal Option is exercised, taking into account
the specific provisions of this Lease which will remain constant. Base Rent
during the Renewal Term shall increase, if at all, in accordance with the
increases assumed in the determination of the then prevailing market rental
rate. Base Rent attributable to the Premises shall be payable in monthly
installments in accordance with the terms and conditions of Article 2 of this
Lease. Landlord shall advise Tenant of the new Base Rent for the Premises no
later than 30 days after receipt of Tenant's written request therefor. Said
request shall be made no earlier than 30 days prior to the first date on which
Tenant may exercise its Renewal Option under this Section 28.02.


(b)    If Tenant is entitled to and properly exercises its Renewal Option,
Landlord shall prepare an amendment (the “Renewal Amendment”) to reflect changes
in the Base Rent, Term, Termination Date and other appropriate terms as provided
above. Tenant shall execute and return the Renewal Amendment to Landlord within
15 days after Tenant’s receipt of same. Tenant’s failure to return a fully
executed Renewal Amendment to Landlord within such period shall be deemed a
termination by Tenant of its Renewal Option and Tenant shall have no further
right to extend the Term of this Lease, but such failure shall not be a default
by Tenant under this Lease.


(c)    Except in connection with a Permitted Transfer, the Renewal Option is not
transferable; the parties hereto acknowledge and agree that they intend that the
Renewal Option shall be “personal” to Tenant as set forth above and that in no
event will any assignee or sublessee have any rights to exercise the Renewal
Option. If the Renewal Option is validly exercised or if Tenant fails to validly
exercise the Renewal Option, Tenant shall have no further right to extend the
Term of this Lease.


28.03    Termination of Existing Lease.  Landlord and Tenant acknowledge and
agree that Landlord and Tenant are parties to that certain Lease Agreement dated
as of October 19, 2001 (as amended, the “Existing Lease”).  The parties hereto
acknowledge and agree that, notwithstanding any provision to the contrary set
forth in the Existing Lease, the Existing Lease is currently in full force and
effect, has continued in full force and effect without interruption since the
date Tenant initially took occupancy of the Premises under the Existing Lease
and that Tenant currently occupies the Premises pursuant to the terms thereof. 
In addition, notwithstanding to the contrary contained in the Existing Lease,
effective as of 11:59 p.m. (Central Time) on the date immediately preceding the
Lease Commencement Date (the “Existing Lease Termination Date”) the Existing
Lease shall be terminated and of no further force or effect and Landlord and
Tenant’s rights and obligations with respect to the Premises arising or accruing
thereafter shall be as set forth in this Lease; provided, however, that Landlord
and Tenant shall remain liable under the terms of the Existing Lease with
respect to (i) any obligations which specifically survive the term of the
Existing Lease and (ii) for the performance of all of their respective
obligations under the Existing Lease accruing prior to the Existing Lease
Termination Date, including, without limitation, with respect to any liability
arising on or before such date related to Tenant’s use, occupancy or control of
the Premises during the term of the Existing Lease (including, without
limitation, with respect to hazardous materials brought onto or about the
Premises or permitted or suffered to be brought onto or about the Premises by
Tenant or anyone for whom Tenant may be liable and Tenant’s obligation to pay
Landlord any amounts due under the Existing Lease).


28.04.    Right of First Refusal. Tenant (but not any assignee, other than a
Permitted Transferee, or subtenant) shall have a one time right of first refusal
to lease that certain space known as Suite 100 of the McNeil 3 Building
containing approximately 14,475 rentable square feet (the “Right of First
Refusal Space”). In the event a prospective tenant desires to lease the Right of
First Refusal Space, or any portion thereof, from Landlord, Landlord shall
notify Tenant thereof in the manner provided herein for notice, whereupon Tenant
shall have ten (10) days after receipt of such notice to elect-under the same
terms and conditions as Landlord was prepared to agree with the prospective
tenant-to exercise Tenant’s right of first refusal. In the event Tenant fails to
give Landlord written notice of Tenant’s election to lease the Right of First
Refusal Space on the terms set forth above within said ten (10) day period,
Tenant shall have no further right, title or interest in the Right of First
Refusal Space and this right of first refusal shall be of no further force and
effect.


28.05.    Quiet Enjoyment. So long as Tenant pays all amounts due hereunder and
performs all other covenants and agreements herein set forth and is not in
Default (beyond applicable notice and cure periods) hereunder, then Tenant shall
peaceably and quietly have, hold and enjoy the Premises for the Term hereof
without hindrance or molestation from Landlord or anyone claiming by through or
under Landlord, subject to the terms and provisions of this Lease.




[SIGNATURE PAGE TO FOLLOW]






--------------------------------------------------------------------------------




Submission of this Lease for examination and signature by Tenant is not an offer
to lease and does not create a reservation or option to lease. This Lease will
become effective and binding only upon full execution and delivery by both
Tenant and Landlord. THIS LEASE, WHETHER OR NOT EXECUTED BY TENANT, IS SUBJECT
TO ACCEPTANCE BY LANDLORD, ACTING BY ITSELF OR BY ITS AGENT BY THE SIGNATURE ON
THIS LEASE OF ITS SENIOR VICE PRESIDENT, ASSISTANT VICE PRESIDENT OR REGIONAL
MANAGER AND DELIVERY OF AN ORIGINAL OF SUCH SIGNATURE TO TENANT.
Landlord and Tenant have executed this Lease as of the day and year first above
written.
 
LANDLORD:
 
 
 
 
 
 
 
 
 
PS Business Parks, L.P., a California limited partnership
 
 
 
 
 
 
 
 
By:
PS Business Parks, Inc., a California corporation
 
 
 
Its:
General partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
David Vicars
 
 
 
Title:
Divisional Vice President
 
 
 
 
 
 
 
 
 
 
 
 
TENANT:
 
 
 
 
 
 
 
 
 
Luminex Corporation, a Delaware corporation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
Harriss Currie
 
 
 
Title:
CFO
 
 
 
 
 
 
 
 
 
 
 
 
Tax ID Number (SSN or FEIN):
 
 
 
 
 
 
 
74-2747608
 
 
 









--------------------------------------------------------------------------------




EXHIBIT A-1
PREMISES


This Exhibit is attached to and made a part of the Lease by and between PS
Business Parks, L.P., a California limited partnership (“Landlord”) and Luminex
Corporation, a Delaware corporation (“Tenant”) for space in the Building located
at 12201, 12112, 12212, 12100 Technology Blvd., Austin, TX 78727.


[psbleasepremises.jpg]








--------------------------------------------------------------------------------




EXHIBIT A-2
BUILDING, PROJECT AND PROPERTY


This Exhibit is attached to and made a part of the Lease by and between PS
Business Parks, L.P., a California limited partnership (“Landlord”) and Luminex
Corporation, a Delaware corporation (“Tenant”) for space in the Building located
at 12201, 12112, 12212, 12100 Technology Blvd., Austin, TX 78727.




LEGAL DESCRIPTIONS
TRACT II - McNeil 4 and 5
Lot 10, Amended McNeil Road Commercial Subdivision Section Two, Lots 3 and 10, a
subdivision in Travis County, Texas, according to the map or plat recorded in
Volume 84, Page 55B, of the Plat Records of Travis County, Texas, and Cabinet F,
Slide 44, Plat Records of Williamson County, Texas.
TRACT III - McNeil 3
Lot 4, McNeil Road Commercial Subdivision Section Two, according to the map or
plat recorded in Volume 79, Page 5-8, of the Plat Records of Travis County,
Texas, and Cabinet D, Slide 264, Plat Records of Williamson County, Texas.


McNeil 6


Lots 3 and 10, McNeil Road Commercial Subdivision, Travis County, TX










--------------------------------------------------------------------------------




EXHIBIT B
TENANT IMPROVEMENTS


This Exhibit is attached to and made a part of the Lease by and between PS
Business Parks, L.P., a California limited partnership (“Landlord”) and Luminex
Corporation, a Delaware corporation (“Tenant”) for space in the Building located
at 12201, 12112, 12212, 12100 Technology Blvd., Austin, TX 78727. Capitalized
terms not otherwise defined in this Exhibit B shall have the meaning given to
such terms in the Lease of which this Exhibit B is a part.
1.    Tenant, following the delivery the full and final execution and delivery
of the Lease to which this Exhibit B is attached shall have the right to perform
alterations and improvements in the Premises (the “Tenant Improvements”).
Notwithstanding the foregoing, Tenant and its contractors shall not have the
right to perform the Tenant Improvements in the Premises unless and until Tenant
has complied with all of the terms and conditions of Article 9 of the Lease,
including, without limitation, approval by Landlord of the final plans for the
Tenant Improvements and the contractors to be retained by Tenant to perform such
Tenant Improvements. So long as Tenant’s written request for consent of the
Tenant Improvements contains the following statement in large, bold and capped
font “PURSUANT TO EXHIBIT B OF THE LEASE, IF LANDLORD CONSENTS TO THE TENANT
IMPROVEMENTS, LANDLORD SHALL NOTIFY TENANT IN WRITING WHETHER OR NOT LANDLORD
WILL REQUIRE SUCH IMPROVEMENTS TO BE REMOVED AT THE EXPIRATION OR EARLIER
TERMINATION OF THE LEASE.”, at the time Landlord gives its consent for the
Tenant Improvements, if it so does, Tenant shall also be notified whether or not
Landlord will require that such Tenant Improvements be removed upon the
expiration or earlier termination of this Lease. Notwithstanding anything to the
contrary contained in this Lease, at the expiration or earlier termination of
this Lease and otherwise in accordance with the terms and conditions of this
Lease, Tenant shall be required to remove all Tenant Improvements made to the
Premises except for any such Tenant Improvements which Landlord expressly
indicates or is deemed to have indicated shall not be required to be removed
from the Premises by Tenant. If Tenant’s written notice strictly complies with
the foregoing and if Landlord fails to so notify Tenant whether Tenant shall be
required to remove the subject Tenant Improvements at the expiration or earlier
termination of this Lease, Landlord shall be deemed not to require the removal
of (and Tenant shall not be obligated to remove) the subject Tenant
Improvements. Tenant shall be responsible for all elements of the design of
Tenant’s plans (including, without limitation, compliance with law,
functionality of design, the structural integrity of the design, the
configuration of the Premises and the placement of Tenant’s furniture,
appliances and equipment), and Landlord’s approval of Tenant’s plans shall in no
event relieve Tenant of the responsibility for such design. Landlord’s approval
of the contractors to perform the Tenant Improvements shall not be unreasonably
withheld. The parties agree that Landlord’s approval of the general contractor
to perform the Tenant Improvements shall not be considered to be unreasonably
withheld if any such general contractor (a) does not have trade references
reasonably acceptable to Landlord, (b) does not maintain insurance as required
pursuant to the terms of the Lease, (c) does not have the ability to be bonded
for the work in an amount of no less than 150% of the total estimated cost of
the Tenant Improvements, (d) does not provide current financial statements
reasonably acceptable to Landlord, or (e) is not licensed as a contractor in the
state/municipality in which the Premises is located. Tenant acknowledges the
foregoing is not intended to be an exclusive list of the reasons why Landlord
may reasonably withhold its consent to a general contractor. Notwithstanding the
foregoing, Landlord approves in advance the following contractors and architects
to perform work with respect to the Tenant Improvements: (i) Balfour Beatty
(general contractor); (ii) Studio 8 (architect); (iii) Bay & Associates (MEP);
and (iv) Beckett Electrical (electrical).
2.    Provided Tenant is not in Default under the terms of the Lease, Landlord
agrees to contribute the sum of $486,351.00 (the “Tenant Improvement Allowance”)
toward the cost of performing the Tenant Improvements. The Tenant Improvement
Allowance may only be used for the cost of preparing design and construction
documents and mechanical and electrical plans for the Tenant Improvements and
for hard costs in connection with the Tenant Improvements. The Tenant
Improvement Allowance, less a 10% retainage (which retainage shall be payable as
part of the final Tenant Improvements, in periodic disbursements within 30 days
after receipt of the following documentation: (a) an application for payment and
sworn statement of the contractor substantially in the form of AIA Document
G-702 covering all work for which disbursement is to be made to a date specified
therein; (b) a certification from an AIA architect substantially in the form of
the Architect's Certificate for Payment which is located on AIA Document G702,
Application and Certificate of Payment; (c) contractor's, subcontractor's and
material supplier's final waivers of liens which shall cover all Tenant
Improvements for which disbursement is being requested and all other statements
and forms required for compliance with the mechanics' lien laws of the state in
which the Premises is located, together with all such invoices, contracts, or
other supporting data as Landlord or Landlord's Mortgagee may reasonably
require; (e) a cost breakdown for each trade or subcontractor performing the
Tenant Improvements; (d) plans and specifications for the Tenant Improvements,
together with a certificate from an AIA architect that such plans and
specifications comply in all material respects with all laws affecting the
Building, Property and Premises; (f) copies of all construction contracts for
the Tenant Improvements, together with copies of all change orders, if any; and
(g) a request to disburse from Tenant containing an approval by Tenant of the
work done and a good faith estimate of the cost to complete the Tenant
Improvements. Upon completion of the Tenant Improvements, and prior to final
disbursement of the Tenant Improvement Allowance, Tenant shall furnish Landlord
with: (i) general contractor and architect’s completion affidavits; (ii) full
and final waivers of lien; (iii) receipted bills covering all labor and
materials expended and used; (iv) as-built plans of the Tenant Improvements; and
(v) the certification of Tenant and its architect that the Tenant Improvements
have been installed in a good and workmanlike manner in accordance with the
approved




--------------------------------------------------------------------------------




plans, and in accordance with applicable Laws. In no event shall Landlord be
required to disburse the Tenant Improvement Allowance more than one time per
month. If the Tenant Improvements exceed the Tenant Improvement Allowance,
Tenant shall be entitled to the Tenant Improvement Allowance in accordance with
the terms hereof, but each individual disbursement of the Tenant Improvement
Allowance shall be disbursed in the proportion that the Tenant Improvement
Allowance bears to the total cost for the Tenant Improvements, less the 10%
retainage referenced above. Notwithstanding anything herein to the contrary,
Landlord shall not be obligated to disburse any portion of the Tenant
Improvement Allowance during the continuance of an uncured Default under the
Lease, and Landlord’s obligation to disburse shall only resume when and if such
Default is cured.


3.    In no event shall the Tenant Improvement Allowance be used for the
purchase of equipment, furniture or other items of personal property of Tenant.
If Tenant does not submit a request for payment of the entire Tenant Improvement
Allowance to Landlord in accordance with the provisions contained in this
Exhibit B by November 30, 2015, any unused amount shall accrue to the sole
benefit of Landlord, it being understood that Tenant shall not be entitled to
any credit, abatement or other concession in connection therewith. Tenant shall
be responsible for all applicable state sales or use taxes, if any, payable in
connection with the Tenant Improvements and/or Tenant Improvement Allowance.
Notwithstanding the above, Tenant shall not be allowed to make a submission for
disbursement of any portion of the Tenant Improvement Allowance prior to January
31, 2015.


4.    Without limiting the “as-is” provisions of the Lease, Tenant accepts the
Premises in its “as-is” condition (subject only to Landlord’s express
obligations set forth in the Lease) and acknowledges that Landlord has no
obligation to make any changes or improvements to the Premises or, except as
provided above with respect to the Tenant Improvement Allowance, to pay any
costs expended or to be expended in connection with any such changes or
improvements in the Premises.


5.    This Exhibit B shall not be deemed applicable to any additional space
added to the Premises at any time or from time to time, whether by any options
under the Lease or otherwise, or to any portion of the original Premises or any
additions to the Premises in the event of a renewal or extension of the original
Term of the Lease, whether by any options under the Lease or otherwise, unless
expressly so provided in the Lease or any amendment or supplement to the Lease.
Tenant shall not perform any work in the Premises (including, without
limitation, cabling, wiring, fixturization, painting, carpeting, replacements or
repairs) except in accordance with Article 9 of the Lease.








--------------------------------------------------------------------------------




EXHIBIT C
RULES AND REGULATIONS


This Exhibit is attached to and made a part of the Lease by and between PS
Business Parks, L.P., a California limited partnership (“Landlord”) and Luminex
Corporation, a Delaware corporation (“Tenant”) for space in the Building located
at 12201, 12112, 12212, 12100 Technology Blvd., Austin, TX 78727.


Tenant agrees to abide by the following Rules and Regulations and any additional
rules and regulations which are adopted pursuant to Section 27.08 of the Lease.


1.
Driveways, sidewalks, halls, passages, exits, entrances, elevators, escalators
and stairways shall not be obstructed by tenants or used by tenants for any
purpose other than for ingress to and egress from their respective premises. The
driveways, sidewalks, halls, passages, exits, entrances, elevators and stairways
are not for the use of the general public and Landlord shall in all cases retain
the right to control and prevent access thereto by all persons whose presence,
in the judgment of Landlord, shall be prejudicial to the safety, character,
reputation and interests of the Building, the Property and its tenants, provided
that nothing herein contained shall be construed to prevent such access to
persons with whom any tenant normally deals in the ordinary course of such
tenant’s business unless such persons are engaged in illegal activities. No
tenant, and no employees or invitees of any tenant, shall go upon the roof of
any Building, except as authorized by Landlord.



2.
No signs, advertisements or notices shall be painted or affixed to windows,
doors or other parts of the Building, except those of such color, size, style
and in such places as are first approved in writing by Landlord. All tenant
identification and suite numbers at the entrance to the Premises shall be
installed by Landlord, at Tenant’s cost and expense, using the standard graphics
for the Building. Landlord shall have the right to remove any such sign,
placard, banner, picture, name, advertisement, or notice without notice to and
at the expense of Tenant, which were installed or displayed in violation of this
rule. All approved signs or lettering on doors and walls shall be printed,
painted, affixed or inscribed at the expense of Tenant by a person or vendor
approved by Landlord and shall be removed by Tenant at the time of vacancy at
Tenant’s expense. Except in connection with the hanging of lightweight pictures
and wall decorations, no nails, hooks or screws shall be inserted into any part
of the Premises or Building except by the Building maintenance personnel without
Landlord’s prior approval.



3.
The directory of the Building or Property, if any, will be provided exclusively
for the display of the name and location of tenants only and Landlord reserves
the right to charge for the use thereof and to exclude any other names
therefrom.



4.
No curtains, draperies, blinds, shutters, shades, screens or other coverings,
awnings, hangings or decorations shall be attached to, hung or placed in, or
used in connection with, any window or door on the Premises without the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
delayed or conditioned. In any event with the prior written consent of Landlord,
all such items shall be installed inboard of Landlord’s standard window covering
and shall in no way be visible from the exterior of the Building. All electrical
ceiling fixtures hung in offices or spaces along the perimeter of the Building
must be fluorescent or of a quality, type, design, and bulb color approved by
Landlord. No articles shall be placed or kept on the window sills so as to be
visible from the exterior of the Building. No articles shall be placed against
glass partitions or doors which Landlord considers unsightly from outside
Tenant’s Premises.



5.
Each tenant shall be responsible for all persons for whom it allows to enter the
Building or the Property and shall be liable to Landlord for all acts of such
persons. Landlord and its agents shall not be liable for damages for any error
concerning the admission to, or exclusion from, the Building or the Property of
any person. During the continuance of any invasion, mob, riot, public excitement
or other circumstance rendering such action advisable in Landlord’s opinion,
Landlord reserves the right (but shall not be obligated) to prevent access to
the Building and the Property during the continuance of that event by any means
it considers appropriate for the safety of tenants and protection of the
Building, property in the Building and the Property.



6.
Tenant shall not alter any lock or access device or install a new or additional
lock or access device or bolt on any door of its Premises, without the prior
written consent of Landlord. If Landlord shall give its consent, Tenant shall in
each case furnish Landlord with a key for any such lock. Tenant, upon the
termination of its tenancy, shall deliver to Landlord the keys for all doors
which have been furnished to Tenant, and in the event of loss of any keys so
furnished, shall pay Landlord therefor.



7.
The restrooms, toilets, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown into them. The expense
of any breakage, stoppage, or damage resulting from violation of this rule shall
be borne by the tenant who, or whose employees or invitees, shall have caused
the breakage, stoppage, or damage.





--------------------------------------------------------------------------------




8.
Tenant shall not use or keep in or on the Premises, the Building or the Property
any kerosene, gasoline, or inflammable or combustible fluid or material except
in strict accordance with the terms of the Lease.



9.
Except with the prior written consent of Landlord, Tenant shall not sell, or
permit the sale, at retail, of newspapers, magazines, periodicals, theater
tickets or any other goods or merchandise in or on the Premises, nor shall
Tenant carry on, or permit or allow any employee or other person to carry on,
the business of stenography, typewriting or any similar business in or from the
Premises for the service or accommodation of occupants of any other portion of
the Building, or the business of a public barber shop, beauty parlor, nor shall
the Premises be used for any illegal, improper, immoral or objectionable
purpose, or any business or activity other than that specifically provided for
in such Tenant’s Lease. Tenant shall not accept hairstyling, barbering,
shoeshine, nail, massage or similar services in the Premises or common areas
except as authorized by Landlord.



10.
If Tenant requires telegraphic, telephonic, telecommunications, data processing,
burglar alarm or similar services, it shall first obtain, and comply with,
Landlord’s instructions in their installation. The cost of purchasing,
installation and maintenance of such services shall be borne solely by Tenant.
Landlord will direct electricians as to where and how telephone, telegraph and
electrical wires are to be introduced or installed. No boring or cutting for
wires will be allowed without the prior written consent of Landlord. The
location of burglar alarms, telephones, call boxes and other office equipment
affixed to the Premises shall be subject to the prior written approval of
Landlord.



11.
Tenant shall not install any radio or television antenna, satellite dish,
loudspeaker or any other device on the exterior walls or the roof of the
Building, without Landlord’s consent. Tenant shall not interfere with radio or
television broadcasting or reception from or in the Building, the Property or
elsewhere.



12.
Tenant shall not lay linoleum, tile, carpet or any other floor covering so that
the same shall be affixed to the floor of its Premises in any manner except as
approved in writing by Landlord. Tenant shall not place a load upon any floor of
its Premises which exceeds the load per square foot which such floor was
designed to carry or which is allowed by law.



13.
Tenant shall not operate or permit to be operated a coin or token operated
vending machine or similar device (including, without limitation, telephones,
lockers, toilets, scales, amusement devices and machines for sale of beverages,
foods, candy, cigarettes and other goods), except for machines for the exclusive
use of Tenant’s employees and invitees. Bicycles and other vehicles are not
permitted inside the Building or on the walkways outside the Building, except in
areas designated by Landlord.



14.
Business machines and mechanical equipment belonging to Tenant which cause noise
or vibration that may be transmitted to the structure of the Building or to any
space therein to such a degree as to be objectionable to Landlord or to any
tenants in the Building shall be placed and maintained by Tenant, at Tenant’s
expense, on vibration eliminators or other devices sufficient to eliminate noise
or vibration. The persons employed to move such equipment in or out of the
Building must be acceptable to Landlord. Tenant shall not install, operate or
maintain in the Premises or in any other area of the Building, electrical
equipment that would overload the electrical system beyond its capacity for
proper, efficient and safe operation as determined solely by Landlord. Tenant
shall not furnish cooling or heating to the Premises, including, without
limitation, the use of electric or gas heating devices, without Landlord’s prior
written consent.



15.
Each tenant shall store all its trash and garbage within the interior of the
Premises or as otherwise directed by Landlord from time to time. Tenant shall
not place in the trash boxes or receptacles any personal trash or any material
that may not or cannot be disposed of in the ordinary and customary manner of
removing and disposing of trash and garbage in the city, without violation of
any law or ordinance governing such disposal.



16.
Canvassing, soliciting, distribution of handbills or any other written material
and peddling in the Building and the Property are prohibited and each tenant
shall cooperate to prevent the same. No tenant shall make room‑to‑room
solicitation of business from other tenants in the Building or the Property,
without the written consent of Landlord.



17.
Landlord shall have the right, exercisable without notice and without liability
to any tenant, to change the name and address of the Building and the Property.
Without the prior written consent of Landlord, Tenant shall not use the name of
the Building, Project or the Property or any photograph or other likeness of the
Building, Project or the Property in connection with, or in promoting or
advertising, Tenant’s business except that Tenant may include the Building’s,
Project’s or Property’s name in Tenant’s address.



18.
Landlord may from time to time adopt systems and procedures for the security and
safety of the Building and Property, its occupants, entry, use and contents.
Tenant, its agents, employees, contractors, guests and invitees shall comply
with Landlord’s systems and procedures. Tenant shall comply with all safety,
fire protection and evacuation procedures and regulations established by any





--------------------------------------------------------------------------------




governmental agency. Tenant assumes any and all responsibility for protecting
its Premises from theft, robbery and pilferage, which includes keeping doors
locked and other means of entry to the Premises closed.


19.
No Tenant is allowed to unload, unpack, pack or in any way manipulate any
products, materials or goods in the common areas of the Property including the
parking and driveway areas of the Property. All products, goods and materials
must be manipulated, handled, kept, and stored within the Tenant’s Premises and
not in any exterior areas, including, but not limited to, exterior dock
platforms, against the exterior of the Building, parking areas and driveway
areas of the Property. Tenant also agrees to keep the exterior of the Premises
clean and free of nails, wood, pallets, packing materials, barrels and any other
debris produced from their operation. All products, materials and goods are to
enter and exit the Premises by being loaded or unloaded through dock high doors
into trucks and or trailers, over dock high loading platforms into trucks and or
trailers or loaded or unloaded into trucks and or trailers within the Premises
through grade level door access. Movement in or out of the Building of furniture
or office equipment, or dispatch or receipt by Tenant of merchandise or
materials requiring the use of elevators, stairways, lobby areas or loading dock
areas, shall be restricted to hours reasonably designated by Landlord. Tenant
shall obtain Landlord’s prior approval by providing a detailed listing of the
activity, which approval shall not be unreasonably withheld. If approved by
Landlord, the activity shall be under the supervision of Landlord and performed
in the manner required by Landlord. Tenant shall assume all risk for damage to
articles moved and injury to any persons resulting from the activity. If
equipment, property, or personnel of Landlord or of any other party is damaged
or injured as a result of or in connection with the activity, Tenant shall be
solely liable for any resulting damage, loss or injury. Tenant shall not make
deliveries to or from the Premises in a manner that might interfere with the use
by any other tenant of its premises or of the Common Areas, any pedestrian use,
or any use which is inconsistent with good business practice.



20.
Smoking of any kind is strictly prohibited, at all times, at any location on the
Property, except in the designated smoking area which is located at the OUTSIDE
PERIMETER OF THE BUILDING ONLY. Landlord may relocate the designated smoking
area at its sole discretion, at any time during the Term of this Lease.



Tenant shall be responsible for the observance of all of the foregoing Rules and
Regulations and the Parking Rules and Regulations set forth below by Tenant’s
employees, agents, clients, customers, invitees and guests. These Rules and
Regulations are in addition to, and shall not be construed to in any way modify,
alter or amend, in whole or in part, the terms, covenants, agreements and
conditions of any lease of any premises in the Property. Landlord may waive any
one or more of these Rules and Regulations for the benefit of any particular
tenant or tenants, but no such waiver by Landlord shall be construed as a waiver
of such Rules and Regulations in favor of any other tenant or tenants, nor
prevent Landlord from thereafter enforcing any such Rules and Regulations
against any or all tenants of the Building.








--------------------------------------------------------------------------------




PARKING RULES AND REGULATIONS


1.
Cars must be parked entirely within painted stall lines.



2.
All directional signs and arrows must be observed.



3.
All posted speed limits for the parking areas shall be observed. If no speed
limit is posted for an area, the speed limit shall be five (5) miles per hour.



4.
Parking is prohibited:



(a) in areas not striped for parking;


(b) in aisles;


(c) where “no parking” signs are posted;


(d) on ramps;


(e) in cross hatched areas; and


(f) in such other areas as may be designated by Landlord.


5.
Handicap and visitor stalls shall be used only by handicapped persons or
visitors, as applicable.



6.
Parking stickers or any other device or form of identification supplied by
Landlord from time to time (if any) shall remain the property of Landlord. Such
parking identification device must be displayed as requested and may not be
mutilated in any manner. The serial number of the parking identification device
may not be obliterated. Devices are not transferable and any device may not be
obliterated. Devices are not transferable and any device in possession of any
unauthorized holder will be void. There will be a replacement charge payable by
the parker and such parker’s appropriate tenant equal to the amount posted from
time to time by Landlord for loss of any magnetic parking card or any parking
sticker.



7.
Every parker is required to park and lock his or her own car. All responsibility
for damage to cars or persons is assumed by the parker.



8.
Loss or theft of parking identification devices must be reported to Landlord,
and a report of such loss or theft must be filed by the parker at that time. Any
parking identification devices reported lost or stolen found on any unauthorized
car will be confiscated and the illegal holder will be subject to prosecution.
Lost or stolen devices found by the parker must be reported to Landlord
immediately to avoid confusion.



9.
Parking spaces are for the express purpose of parking one automobile per space.
Washing, waxing, cleaning, or servicing of any vehicle by the parker and/or such
person’s agents is prohibited. The parking areas shall not be used for overnight
or other storage for vehicles of any type.



10.
Landlord reserves the right to refuse the issuance of parking identification or
access devices to any tenant and/or such tenant’s employees, agents, visitors or
representatives who willfully refuse to comply with the Parking Rules and
Regulations and/or all applicable governmental ordinances, laws, or agreements.



11.
Tenant shall acquaint its employees, agents, visitors or representatives with
the Parking Rules and Regulations, as they may be in effect from time to time.



12.
Intentionally omitted.



13.
Intentionally omitted.



14.
Except as provided above, no trucks, truck tractors, trailers or fifth wheel are
allowed to be parked anywhere at any time within the Property other than in
Tenant’s own truck dock well. Vehicles in violation of the above shall be
subject to tow‑away, at vehicle owner’s expense. Vehicles parked in public
parking areas will be no larger than full-sized passenger automobiles





--------------------------------------------------------------------------------




or standard pick-up trucks. Landlord reserves the right, without notice to
Tenant, to tow away at Tenant’s sole cost and expense any vehicles parked in any
parking area for any continuous period of 24 hours or more, or earlier if
Landlord, in its sole discretion, determines such parking to be a hazard or
inconvenience to other tenants or Landlord, or violates any rules or regulations
or posted notices related to parking. Landlord shall not be responsible for
enforcing Tenant’s parking rights against third parties. From time to time,
Landlord reserves the right, upon written notice to Tenant, to change the
location, the availability and nature of parking spaces, establish reasonable
time limits on parking, and, on an equitable basis, to assign specific spaces
with or without charge to Tenant as Additional Rent.


15.
Tenant shall at all times comply with all applicable Laws (as defined in the
Lease) respecting the use of the parking facility serving the Building.



16.
EXCEPT AS PROVIDED IN ARTICLE 12 OF THE LEASE, LANDLORD SHALL NOT BE LIABLE FOR
ANY LOSS, INJURY OR DAMAGE TO PERSONS USING THE PARKING FACILITY OR AUTOMOBILES
OR OTHER PROPERTY THEREIN, IT BEING AGREED THAT, TO THE FULLEST EXTENT PERMITTED
BY LAW, THE USE OF THE SPACES SHALL BE AT THE SOLE RISK OF TENANT AND ITS
EMPLOYEES.



17.
Intentionally omitted.



18.
If Tenant, or any Tenant Entity, defaults with respect to the same term or
condition under these Parking Rules and Regulations more than 3 times during any
12 month period, and Landlord notifies Tenant thereof promptly after each such
default, the next default of such term or condition during the succeeding 12
month period, shall, at Landlord's election, constitute an incurable default and
Landlord shall have the right to fine Tenant two hundred fifty dollars ($250.00)
for each subsequent violation of these Parking Rules and Regulations and such
fines shall be payable by Tenant hereunder as Additional Rent. Such fining
rights shall be cumulative and in addition to any other rights or remedies
available to Landlord at law or equity, or provided under the Lease (all of
which rights and remedies under the Lease are hereby incorporated herein, as
though fully set forth); provided however, notwithstanding anything in this
Lease to the contrary, Landlord shall not have the right to terminate this Lease
solely as the result of a default under these Parking Rules and Regulations.
Subject to the limitations set forth in this Section 18, any default by Tenant
under these Parking Rules and Regulations shall be a default under the Lease.











--------------------------------------------------------------------------------




EXHIBIT D
OPERATING EXPENSES


This Exhibit is attached to and made a part of the Lease by and between PS
Business Parks, L.P., a California limited partnership (“Landlord”) and Luminex
Corporation, a Delaware corporation (“Tenant”) for space in the Building located
at 12201, 12112, 12212, 12100 Technology Blvd., Austin, TX 78727.


1.Operating Expenses. Tenant shall pay Tenant’s Proportionate Share of the total
amount of Operating Expenses (defined below) for each calendar year during the
Term. Tenant’s Proportionate Share for each Building and Project is set forth in
the Basic Lease Information.


1.01“Operating Expenses” as used in the Lease shall include all costs and
expenses related to the ownership, management, operation, maintenance,
replacement, improvement and repair of the Premises, Building, Project and/or
Property, or any part thereof, incurred by Landlord including but not limited
to: (a) Property supplies, materials, labor, equipment, and tools; (b) Utility
and Service Costs (as further described in Section 1.03 below), security,
janitorial, trash removal, and all applicable service and maintenance
agreements; (c) Property related legal, accounting, and consulting fees, costs
and expenses, including but not limited to the cost of contests of Real Property
Taxes (as further described in Section 1.02 below); (d) Insurance Premiums for
all policies deemed necessary by Landlord and/or its lenders, and all deductible
amounts under such policies (as further described in Section 1.04 below); (e)
costs and expenses of operating, maintaining, and repairing the Property,
including but not limited to all interior areas and also driving, parking,
loading, and other paved or unpaved areas (including but not limited to,
resurfacing and striping and any snow and ice removal Landlord elects to
conduct), landscaped areas (including but not limited to, tree trimming),
building exteriors (including but not limited to, painting and roof work), signs
and directories, and lighting; (f) the costs of any capital improvements and
replacements (excluding New HVAC Units) which are for the principal purpose of
(i) reducing Operating Expenses, (ii) complying with Laws, rules, regulations,
codes or ordinances of any federal, state, municipal, local or other
governmental authority enacted after the commencement date of the Existing
Lease, or (iii) for health or safety purposes; such costs (together with
reasonable interest and financing charges, and installation and related costs)
to be amortized based upon an amortization schedule selected by Landlord in its
reasonable discretion and consistent with GAAP; (g) compensation (including but
not limited to, any payroll taxes, worker’s compensation for employees, and
customary employee benefits) of all persons, including independent contractors,
who perform duties, or render services on behalf of, or in connection with the
Property, or any part thereof, including but not limited to, Property
operations, maintenance, repair, and rehabilitation; (h) Property management
fees that are in no event greater than 3.5% of gross rents, (i) the cost of
providing space used by the Property manager; and (j) Real Property Taxes.
 
Operating Expenses shall exclude the following: (i) Any ground lease rental;
(ii) Costs of capital improvements, except as expressly permitted above; (iii)
Rentals for items (except when needed in connection with normal repairs and
maintenance of permanent systems) which if purchased, rather than rented, would
constitute a capital improvement excluded in clause (ii) above; (iv) Costs
incurred by Landlord for the maintenance of, or the repair of damage to, the
Building and/or Property, to the extent that Landlord is reimbursed by insurance
proceeds or warranties or directly by tenants; (v) Costs, including permit,
license and inspection costs, incurred with respect to the installation of
tenant or other occupant improvements made for tenants or other occupants in the
Building and/or the Property or incurred in renovating or otherwise improving,
decorating, painting or redecorating vacant space for or the premises of other
tenants or other occupants of the Building; (vi) Marketing costs, including
leasing commissions, attorneys’ fees in connection with the negotiation and
preparation or enforcement of letters, deal memos, letters of intent, leases,
subleases and/or assignments, space planning costs, and other costs and expenses
incurred in connection with lease, sublease and/or assignment negotiations and
transactions with present or prospective tenants or other occupants of the
Building or the Property; (vii) Costs incurred by Landlord due to the violation
by Landlord of the terms and conditions of any lease of space in the Building;
(viii) Except to the extent included in Operating Expenses as provided herein,
interest, principal, points and fees on debt or amortization payments on any
mortgage or deed of trust or any other debt instrument encumbering the Building
or Property or the land on which the Building is situated; (ix) Except for
making repairs or keeping permanent systems in operation while repairs are being
made, rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment ordinarily considered to be of a capital
nature; (x) Advertising and promotional expenditures (except for retail property
promotions); (xi) Costs incurred in connection with upgrading the Building or
Property to comply with disability, life, fire and safety codes in effect prior
to the issuance of the temporary certificate of occupancy for the Building;
(xii) Interest, fines or penalties incurred as a result of Landlord’s failure to
make payments when due unless such failure is commercially reasonable under the
circumstances; (xiii) Costs arising from Landlord’s charitable or political
contributions; (xiv) The depreciation of the Building and other real property
structures on the Property; (xv) Landlord’s general corporate overhead and
general administrative expenses not related to the operation of the Building;
(xvi) Any bad debt loss, rent loss or reserves for bad debts or rent loss, or
reserves for equipment or capital replacement.




--------------------------------------------------------------------------------




Notwithstanding the foregoing, for purposes of computing Tenant's Proportionate
Share of Operating Expenses, the Controllable Expenses (hereinafter defined)
shall not increase by more than five percent (5%) per calendar year on a
compounding and cumulative basis over the course of the initial Term. In other
words, Controllable Expenses for the second Lease year of the initial Term shall
not exceed one hundred five percent (105%) of the Controllable Expenses for the
first Lease year of the initial Term. Controllable Expenses for the third Lease
year of the initial Term shall not exceed one hundred five percent (105%) of the
limit on Controllable Expenses for the second Lease year of the initial Term,
etc. By way of illustration, if Controllable Expenses were $10.00 per rentable
square foot for the first Lease year of the initial Term, then Controllable
Expenses for the second Lease year shall not exceed $10.50 per rentable square
foot, and Controllable Expenses for the third Lease year shall not exceed $11.03
per rentable square foot (whether or not actual Controllable Expenses were less
than, equaled or exceeded the limit on Controllable Expenses the prior year).
"Controllable Expenses" shall mean all Operating Expenses exclusive of the cost
of insurance, utilities, taxes, capital improvements, and the cost of snow
removal, refuse removal, costs associated with hurricane and/or other natural
disasters clean up, and lawn maintenance.
1.02“Real Property Taxes” shall include any fee, license fee, tax, levy, charge,
or assessment (hereinafter individually and/or collectively referred to as
“Tax”) imposed by any authority having the direct or indirect power to tax and
where such Tax is imposed against the Property, or any part thereof, or Landlord
in connection with its ownership or operation of the Property, including but not
limited to: (a) any Tax on rent or Tax against Landlord’s business of leasing
the Property (including the Texas margin taxes); (b) any Tax by any authority
for services or maintenance provided to the Property, or any part thereof,
including but not limited to, fire protection, streets, sidewalks, and
utilities; (c) any Tax on real estate or personal property levied with respect
to the Property, or any part thereof, and any fixtures and equipment and other
property used in connection with the Property; (d) any Tax based upon a
reassessment of the Property due to a change in ownership or transfer of all or
part of Landlord’s interest in the Property; and, (e) any Tax replacing,
substituting for, or in addition to any Tax previously included in this
definition. Real Property Taxes do not include Landlord’s federal or state net
income or franchise taxes (except for the Texas margin taxes). TENANT WAIVES ALL
RIGHTS PURSUANT TO ALL LAWS TO PROTEST APPRAISED VALUES OR RECEIVE NOTICE OF
REAPPRAISAL REGARDING THE BUILDING OR OTHER PROPERTY OF LANDLORD.


1.03“Utility and Service Costs” shall include all Landlord incurred utility and
service costs and expenses including but not limited to costs related to water
and plumbing, electricity, gas, lighting, steam, sewer, waste disposal, and
HVAC, and all costs related to plumbing, mechanical, electrical, elevator, HVAC,
and other systems.


1.04“Insurance Premiums” shall include all insurance premiums for all insurance
policies maintained by Landlord from time to time related to the Property.


1.05Throughout the Term, Tenant will pay as Additional Rent its Proportionate
Share (of the Project, Property and/or Building, as designated from time to time
by Landlord) of Operating Expenses which will be equal to each calendar year’s
total Operating Expenses multiplied by Tenant’s Proportionate Share. Estimated
payments shall be made monthly on or before the first day of each calendar month
each in the amount of Landlord’s then current estimate as outlined below.
Tenant’s Proportionate Share will be prorated for partial months. All Operating
Expenses that vary with occupancy will be adjusted, at the election of Landlord,
to reflect 95% occupancy during any calendar year in which the Project is not
fully occupied.


1.06Tenant’s Proportionate Share of Operating Expenses shall be determined and
paid as follows:


(a)
Tenant’s Operating Expense estimates: As soon as is practical following the end
of each calendar year, Landlord will provide Tenant with a determination of: (a)
Tenant’s annual share of estimated Operating Expenses for the then current
calendar year; (b) Tenant’s monthly Operating Expense estimate for the then
current year; and, (c) Tenant’s retroactive estimate correction billing (for the
period of January 1st through the date immediately prior to the commencement
date of Tenant’s new monthly Operating Expense estimate) for the difference
between Tenant’s new and previously billed monthly Operating Expense estimates
for the then current year.

(b)
Tenant’s Proportionate Share of actual annual Operating Expenses: Each year,
Landlord will provide Tenant with a determination reflecting the total Operating
Expenses for the previous calendar year. If the total of Tenant’s Operating
Expense estimates billed for the previous calendar year are less than Tenant’s
Proportionate Share of the actual Operating Expenses, the determination will
indicate the payment amount and date due, but in no event earlier than thirty
(30) days from invoice. If Tenant has paid more than its Proportionate Share of
Operating Expenses for the preceding calendar year, Landlord will credit the
overpayment toward Tenant’s future Operating Expense obligations. Monthly
Operating Expense estimates are due on the 1st of each month and shall commence
in the month specified by Landlord. Tenant’s retroactive





--------------------------------------------------------------------------------




estimate correction, and actual annual Operating Expense charges, if any, shall
be due, in full, on the date(s) specified by Landlord, but in no event earlier
than thirty (30) days from invoice.
2.Tenant shall pay each Operating Expense in accordance with Tenant’s
Proportionate Share of the subject Building or Tenant’s Proportionate Share of
the Project or the Property, whichever is designated by Landlord. Landlord and
Tenant agree that each provision of the Lease for determining charges, amounts
and additional rent payments by Tenant (including without limitation, this
section) is commercially reasonable, and as to each such charge or amount,
constitutes a “method by which the charge is to be computed” for purposes of
Section 93.012 (Assessment of Charges) of the Texas Property Code, as such
section now exists or as it may be hereafter amended or succeeded.


3.Tenant, within 60 days after receiving Landlord’s determination of Operating
Expenses, may give Landlord written notice (“Review Notice”) that Tenant intends
to review Landlord’s records of the Operating Expenses (excluding Real Property
Tax) for the calendar year to which the statement applies. Within a reasonable
time after receipt of the Review Notice, Landlord shall make all pertinent
records available for inspection that are reasonably necessary for Tenant to
conduct its review. If any records are maintained at a location other than the
management office for the Building, Tenant may either inspect the records at
such other location or pay for the reasonable cost of copying and shipping the
records. If Tenant retains an agent to review Landlord’s records, the agent must
be with a CPA firm licensed to do business in the state where the Property is
located. Tenant shall be solely responsible for all costs, expenses and fees
incurred for the audit. Within 90 days after the records are made available to
Tenant, Tenant shall have the right to give Landlord written notice (an
“Objection Notice”) stating in reasonable detail any objection to Landlord’s
statement of Operating Expenses for that year. If Tenant fails to give Landlord
an Objection Notice within the 90-day period or fails to provide Landlord with a
Review Notice within the 60-day period described above, Tenant shall be deemed
to have approved Landlord’s determination of Operating Expenses and shall be
barred from raising any claims regarding Operating Expenses for that year. If
Tenant provides Landlord with a timely Objection Notice, Landlord and Tenant
shall work together in good faith to resolve any issues raised in Tenant’s
Objection Notice. If Landlord and Tenant determine that Operating Expenses for
the calendar year are less than reported, Landlord shall provide Tenant with a
credit against the next installment of Tenant’s Proportionate Share of Operating
Expenses in the amount of the overpayment by Tenant, or if no further
installments of Rent or Tenant’s Proportionate Share of Operating Expenses are
due, pay to Tenant the amount of the overpayment in good funds. Likewise, if
Landlord and Tenant determine that Operating Expenses for the calendar year are
greater than reported, Tenant shall pay Landlord the amount of any underpayment
within 30 days. The records obtained by Tenant shall be treated as confidential.
In no event shall Tenant be permitted to examine Landlord’s records or to
dispute any statement of Operating Expenses unless Tenant has paid and continues
to pay all rent when due.










--------------------------------------------------------------------------------




EXHIBIT E


DTPA PROVISIONS


This Exhibit is attached to and made a part of the Lease by and between PS
Business Parks, L.P., a California limited partnership (“Landlord”) and Luminex
Corporation, a Delaware corporation (“Tenant”) for space in the Building located
at 12201, 12112, 1221, 12100 Technology Blvd., Austin, TX 78727.




Intentionally deleted






